Exhibit 10.1

ASSET PURCHASE AGREEMENT

dated as of May 12, 2008

by and among

KENSEY NASH CORPORATION,

ILT ACQUISITION SUB, INC.,

KENSEY NASH HOLDING CORPORATION

and

THE SPECTRANETICS CORPORATION



--------------------------------------------------------------------------------

Table of Contents

 

     Page RECITALS    1 DEFINITIONS    2   DEFINED TERMS    2   OTHER DEFINED
TERMS    12 SALE AND PURCHASE OF ACQUIRED ASSETS AND ASSUMED LIABILITIES    14  
CLOSING    14   TRANSFER OF ACQUIRED ASSETS    16   ASSUMPTION OF LIABILITIES   
16   RETAINED LIABILITIES    16   PURCHASE PRICE    18   ADDITIONAL
CONSIDERATION    20   ALLOCATION    20   TRANSFER TAXES    21   ALTERNATIVE
ARRANGEMENTS    21 REPRESENTATIONS AND WARRANTIES RELATING TO THE BUSINESS    22
  ORGANIZATION    22   AUTHORITY; NO CONFLICT; REQUIRED FILINGS AND CONSENTS   
23   TAX MATTERS    24   ABSENCE OF CERTAIN CHANGES OR EVENTS    25   TITLE TO
PROPERTY AND ASSETS    28   INTELLECTUAL PROPERTY    28   MATERIAL CONTRACTS   
35   COMPLIANCE WITH LAWS    37   LITIGATION    38   HEALTH CARE COMPLIANCE   
38   CUSTOMERS AND SUPPLIERS    40   BOOKS AND RECORDS    41   AFFILIATE
TRANSACTIONS    41   WARRANTIES; PRODUCT LIABILITY    41   FINANCIAL INFORMATION
   41   RECEIVABLES    41   INVENTORY    42   DISCLOSURE    42   NO BROKERS   
42   DISTRIBUTORS    42   ENTIRE BUSINESS    42   LABOR MATTERS OF KNE    42  
KNE BALANCE SHEET    44   ABSENCE OF UNDISCLOSED LIABILITIES OF KNE    44  
ASSETS OF KNE    44 REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASER   
45   ORGANIZATION OF THE PURCHASER    45   AUTHORITY; NO CONFLICT; REQUIRED
FILINGS AND CONSENTS    45   CAPITAL RESOURCES    45   LITIGATION    46   NO
BROKERS    46   INDEPENDENT ANALYSIS    46

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   NO OTHER REPRESENTATIONS    46 PRE-CLOSING COVENANTS OF THE
SELLER PARTIES    47   CONDUCT OF BUSINESS PRIOR TO THE CLOSING    47   ACCESS
TO INFORMATION    50   SATISFACTION OF CONDITIONS PRECEDENT    50   NO
SOLICITATION    51   NOTIFICATION    51   CONSENTS AND NOTIFICATIONS    52
CERTAIN COVENANTS AND AGREEMENTS    52   CONFIDENTIALITY    52   NO PUBLIC
ANNOUNCEMENT    53   FURTHER ASSURANCES    53   THE PURCHASER’S FINANCIAL
STATEMENTS    53   USE OF NAMES    53   TAX MATTERS    54   PURCHASER SALES
FORCE    57   EMPLOYEES OF KNE    57   PROCESSING AGREEMENT    57   PENDING
APPLICATIONS    57 CONDITIONS TO CLOSING    57   CONDITIONS PRECEDENT TO
OBLIGATIONS OF THE SELLER PARTIES    57   CONDITIONS PRECEDENT TO OBLIGATIONS OF
THE PURCHASER    58 TERMINATION AND AMENDMENT    59   TERMINATION    59   EFFECT
OF TERMINATION    59   FEES AND EXPENSES    59 INDEMNIFICATION    60   SURVIVAL
OF REPRESENTATIONS, ETC.    60   INDEMNIFICATION BY THE SELLER PARTIES    60  
INDEMNIFICATION BY THE PURCHASER    61   GENERAL INDEMNIFICATION PROVISIONS   
61   LIMITS ON INDEMNIFICATION    62   TAX TREATMENT OF INDEMNIFICATION PAYMENTS
   64 MISCELLANEOUS    64   NOTICES    64   INTERPRETATION    65   COUNTERPARTS
   65   ENTIRE AGREEMENT; NO THIRD-PARTY BENEFICIARIES    66   GOVERNING LAW   
66   CONSENT TO JURISDICTION; VENUE; WAIVER OF CERTAIN DAMAGES AND JURY TRIAL   
66   ASSIGNMENT    67   AMENDMENT    67   EXTENSION; WAIVER    67   SEVERABILITY
   67   COMPANY DISCLOSURE SCHEDULE    68   LICENSE    68

 

ii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement, dated as of May 12, 2008 (this “Agreement”), is
by and among The Spectranetics Corporation, a Delaware corporation (the
“Purchaser”), on the one hand, and Kensey Nash Corporation, a Delaware
corporation (the “Company”), ILT Acquisition Sub, Inc., a Delaware corporation
and wholly owned subsidiary of the Company (“ILT”), and Kensey Nash Holding
Corporation, a Delaware corporation and wholly owned subsidiary of the Company
(“KNH” and, together with the Company and ILT, the “Seller Parties”), on the
other hand.

RECITALS:

A. The Seller Parties are engaged, in part, in the business of inventing,
researching, developing, manufacturing and/or marketing the Acquired Technology
for sale anywhere in the world (the “Business”, it being clarified that KNE’s
entire business shall be included in such definition).

B. The Seller Parties desire to sell any and all of their right, interest and
title in and to the Acquired Assets and the Purchaser desires to acquire the
Seller Parties’ right, interest and title in and to the Acquired Assets and
agrees to assume the Assumed Liabilities, in each case on the terms and subject
to the conditions set forth herein.

C. Upon the Closing, the Seller Parties (as the case may be) and the Purchaser
shall enter into a Development and Regulatory Services Agreement and a
Manufacturing and Licensing Agreement, pursuant to which the Seller Parties (as
the case may be) will, among other things agree to, (1) manufacture the QuickCat
products during an initial period after Closing for sale by the Purchaser,
(2) manufacture the ThromCat and SafeCross products during such initial period
and a second period after the Closing for sale by the Purchaser during such
periods after the Closing, (3) undertake certain development and regulatory
activities in connection with the Acquired Technology or otherwise as may be
agreed between the parties and (4) assist in the transfer to the Purchaser of
the know-how, trade secrets and similar intellectual property rights included in
the Acquired Assets, in each case on the terms and subject to the conditions set
forth therein.

D. Upon the Closing, the Company, ILT and the Purchaser shall enter into a
Non-Competition and Confidentiality Agreement.

E. Upon the Closing, the Purchaser and the Company shall enter into a License
Agreement whereby the Purchaser shall license back to the Company certain of the
Acquired Assets for orthopedic applications on terms and conditions set forth
therein.

Accordingly, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the parties hereto, intending to be legally bound hereby, agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Defined Terms. Capitalized terms defined in this Agreement whenever used
herein (including, without limitation, the Exhibits and Schedules hereto) shall
have the meanings given to such terms in this Agreement. The terms defined in
this Section 1.1, whenever used herein (including, without limitation, the
Exhibits and Schedules hereto), shall have the following meanings for all
purposes of this Agreement:

(a) “Acquired Assets” shall mean, except for any Excluded Assets, all the right,
title and interest that any of the Seller Parties or any Affiliate of any of the
Seller Parties possess in and to the following properties, assets and rights of
any kind, whether tangible or intangible, including those listed on the Schedule
of Acquired Assets attached as Exhibit 1 hereto (the “Schedule of Acquired
Assets”), currently owned by any of the Seller Parties or any Affiliate of any
of the Seller Parties:

(i) all Assumed Contracts (provided, the transfer of certain Assumed Contracts
as noted on the Schedule of Acquired Assets will occur upon the expiration of
the QuickCat Manufacturing Period and the SC/TC Manufacturing Period, each as
defined in the Manufacturing and Licensing Agreement);

(ii) the KNE Share;

(iii) all Intellectual Property Rights;

(iv) all other technology rights and licenses, franchises, know-how, inventions,
designs, specifications, plans and drawings used exclusively in the Business;

(v) all Books and Records, including without limitation, all Product Records;

(vi) all Registrations and other Permits in the name of the Seller Parties that
relate primarily to, or are otherwise necessary to, the manufacture, sale and
distribution of the Acquired Technology (provided, such transfer may be delayed
to the extent reasonably necessary for the Company to perform its obligations
under the Services Agreement);

(vii) all Promotional Materials related to the Acquired Technology;

(viii) all causes of action, rights and remedies arising under the Intellectual
Property Rights prior to or after Closing;

(ix) all rights, claims, credits, causes of action, choses in action and rights
of set-off against third parties to the extent relating to any of the

 

2



--------------------------------------------------------------------------------

Acquired Assets or any of the Assumed Liabilities, including all rights in and
to products sold or leased (including products returned after the Closing and
rights of rescission, replevin and reclamation) in the operation or conduct of
the Business and all guarantees, representations, warranties, indemnities and
similar rights in favor of the Seller Parties to the extent relating to any of
the Acquired Assets or any of the Assumed Liabilities (other than any such
rights set forth in this Agreement);

(x) the Trade Receivables;

(xi) all Fixtures and Equipment and other non-Inventory tangible assets used
primarily in the Business;

(xii) all Inventory related to the QuickCat Aspiration product line (it being
understood that all other Inventory shall be treated under the terms of the
Manufacture and License Agreement); and

(xiii) all other properties, assets and rights of any kind used primarily in the
Business.

(b) “Acquired Technology” shall mean collectively the following products of the
Seller Parties: (a) the QuickCat Aspiration Catheter product line, (b) the
ThromCat Thrombectomy Catheter System product line and (c) the Safe-Cross RF CTO
System product line (including the Safe-Cross Console), and such modifications
and accessories thereto as would be covered by the Registrations and/or claims
included within the Intellectual Property Rights. For the sake of clarity,
except where used in Article III, Acquired Technology shall also include any
improvements or other deliverables developed under the Services Agreement.

(c) “Action” shall mean any action, claim, suit, litigation, proceeding, labor
dispute, arbitral action, governmental audit, inquiry, criminal prosecution,
investigation or unfair labor practice charge or complaint.

(d) “Affiliate” shall mean, with respect to any Person, (a) any other Person of
which securities or other ownership interests representing more than five
percent (5%) of the voting interests are, at the time such determination is
being made, beneficially owned or Controlled by such Person, or (b) any other
Person which, at the time such determination is being made, is Controlling,
Controlled by or under common Control with such Person. For the purposes hereof,
(i) “Control,” whether used as a noun or verb, refers to the possession,
directly or indirectly, of the power to affirmatively direct, or affirmatively
cause the direction of, the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and (ii) a
“beneficial owner” of a security is any Person who, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise has
or shares (x) voting power, which includes the power to vote, or direct the
voting of, such security, or (y) investment power, which includes the power to
dispose, or to direct the disposition of, such security. A Person shall lose its
status as an Affiliate of a party if it no longer falls within the preceding
definition of “Affiliate.”

 

3



--------------------------------------------------------------------------------

(e) “Agreement for Services” means the Agreement for Services, dated April 28,
2006, between the Company and KNE.

(f) “Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement in the form attached hereto as Exhibit 3, whereby the Selling Parties
will assign, and Purchaser will assume, in each case with any required consents
of any third parties thereto, each of the Assumed Contracts.

(g) “Assumed Contracts” shall mean all Contracts listed on Schedule A of the
Schedule of Acquired Assets under the heading “Assumed Contracts”.

(h) “Bill of Sale” means the Bill of Sale in the form attached hereto as Exhibit
6.

(i) “Books and Records” shall mean (a) all records and lists, including those
relating to customers, suppliers or personnel, (b) all financial, legal,
regulatory, accounting and personnel records and files, (c) all other books,
ledgers, files, laboratory notebooks, reports, plans, drawings and operating
records, whether in hard copy or computer or other format (including historical
files and documents of the Business stored on computer systems or backup files),
maintained by or for the Seller Parties, and (d) all files relating to the
Intellectual Property Rights, but in the case of each of (a)-(c) above, only to
the extent necessary for the Business. For the avoidance of doubt, in no event
shall “Books and Records” be deemed to include any records or files relating to
Taxes other than sales or use Taxes or Property Taxes, copies of which will be
provided to the Purchaser.

(j) “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized by Law to be
closed.

(k) “Code” means the United States Internal Revenue Code of 1986, as amended.

(l) “Commissionaire Agreement” means the Commissionaire Agreement, dated as of
June 26, 2006 between the Company and KNE.

(m) “Company Disclosure Schedule” means the disclosure schedule and related
attachments attached hereto as Exhibit 2.

(n) “Confidentiality Agreements” shall mean, collectively, the Confidentiality
Agreement, dated on or about October 3, 2007 between the Company and the
Purchaser and the letter agreement dated as of March 14, 2008 between the
Company and the Purchaser.

(o) “Contract” shall mean any agreement, contract, note, loan, evidence of
indebtedness, purchase order, letter of credit, indenture, security or pledge
agreement, franchise agreement, undertaking, covenant not to compete, covenant
not to sue, employment agreement, license, instrument, obligation or commitment
to which (i) any Seller Party is a party or is bound and that relates to the
Business or the Acquired Assets, whether oral or written, or (ii) to which

 

4



--------------------------------------------------------------------------------

KNE is a party or is bound, irrespective of whether it relates to the Business
or the Acquired Assets.

(p) “Copyrights” shall mean all U.S. and non-U.S. registered copyrights,
applications for copyright registration and unregistered copyrights owned or
otherwise controlled by any of the Seller Parties that primarily relate to, or
are otherwise necessary to the use, development, manufacture and sale of, the
Acquired Technology, including without limitation, those listed on Schedule B of
the Schedule of Acquired Assets.

(q) “Cumulative Revenue” shall mean the aggregate Sales Price of products of the
Acquired Technology sold during the relevant period of determination.

(r) “Environment” means any surface water, groundwater, land surface, subsurface
strata, river sediment, plant or animal life, natural resources, air (including
indoor air and ambient air) and soil.

(s) “Environmental Laws” means all applicable international, federal, state,
local and foreign laws, statutes, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, treaties or binding agreements issued,
promulgated or entered into by any Governmental Entity (as defined below), and
any Permits issued thereunder, relating in any way to the Environment, to
preservation or reclamation of natural resources or endangered species, to
exposure to Hazardous Materials, to Handling of Hazardous Materials, or to the
presence or management of any Release or threat of Release of Hazardous
Materials.

(t) “Excluded Assets” shall mean the following assets of the Seller Parties
which are not to be acquired by the Purchaser hereunder:

(i) the corporate charters and other organizational documents of the Seller
Parties or any of their respective Affiliates (other than KNE) qualifications to
conduct business as a foreign corporation, arrangements with registered agents
relating to foreign qualification, taxpayer and other identification numbers,
seals, minute books, stock transfer books, blank stock certificates, and other
documents relating to the organization, maintenance, and existence of the Seller
Parties or any of their Affiliates (other than KNE) as a corporation;

(ii) all cash, cash equivalents and investments;

(iii) any Permits that are not Acquired Assets;

(iv) all claims, causes of action, choses in action, rights of recovery and
rights of set-off of any kind against any Person to the extent related to the
Liabilities that are not Assumed Liabilities;

(v) except for the KNE Share, all equity interests and other capital stock that
is owned by the Company, ILT or KNH;

 

5



--------------------------------------------------------------------------------

(vi) the assets listed on Schedule 1 attached hereto under the heading “Excluded
Assets”;

(vii) all rights of any Seller Party under Contracts that are not Assumed
Contracts or KNE Contracts;

(viii) the rights of the Seller Parties under this Agreement and the other
agreements entered into in connection herewith;

(ix) all rights of the Seller Parties to any Tax refunds, Tax deposits, Tax
payments and estimated Taxes, provided, however, this exclusion shall not affect
the liability of the Seller Parties for Property Taxes pursuant to
Section 6.6(c) or Taxes of KNE for Pre-Closing Tax Periods pursuant to
Section 9.2(viii);

(x) all insurance policies in the name of the Seller Parties or any of their
Affiliates (other than KNE), and any rights to payment (whether matured or
unmatured) with respect thereto; and

(xi) copies of all Books and Records that any Seller Party is required by Law or
good business practice to retain in its possession.

(u) “FDA” means the United States Food and Drug Administration.

(v) “FDA Act” means the United States Food, Drug and Cosmetic Act, as amended,
and applicable regulations and guidances thereunder.

(w) “Final Base Purchase Price” shall mean:

(i) an amount equal to the Preliminary Base Purchase Price; plus

(ii) the Dollar amount of the assets included in the line item “cash and cash
equivalents” of KNE as of the Closing Date and shown in the KNE Closing Balance
Sheet; plus

(iii) the Dollar amount of the assets included in the line item “Intercompany
A/R” of KNE as of the Closing Date and shown in the KNE Closing Balance Sheet;
plus

(iv) the Dollar amount of the assets included in line item “Input VAT” of KNE as
of the Closing Date and shown in the KNE Closing Balance Sheet; minus

(v) the aggregate Dollar amount of any and all liabilities and/or accruals of
KNE (including, without limitation, (i) any category of liabilities or accruals
included in line items denoted with a “K” in the KNE Balance Sheet and (ii) all
Liabilities, payments and obligations relating to the termination of the

 

6



--------------------------------------------------------------------------------

KNE Lay-Off Employees or otherwise arising under the KNE Lay-Off Employee
Ancillary Contracts, whether to be accrued under GAAP or not) as of the Closing
Date and shown in the KNE Closing Balance Sheet.

(x) “Fixtures and Equipment” shall mean the machinery, spare parts, tools,
supplies, equipment and other tangible personal property owned or leased by any
Seller Party listed on Schedule C of the Schedule of Acquired Assets, including
all warranty rights with respect thereto.

(y) “Force Majeure Event” means any natural disaster, destruction, casualty, act
of God, war, terrorist act, fire or labor strike with respect to the
manufacturing operations of the Business located at 735 Pennsylvania Avenue,
Exton, Pennsylvania, in each case only to the extent that such event that would
render impossible the Company’s ability to perform its obligations under the
Manufacture and License Agreement as of the Closing Date, without regard to any
cure periods or Force Majeure conditions contained therein.

(z) “GAAP” shall mean generally accepted accounting principles in effect in the
United States, applied on a consistent basis.

(aa) “German Contract” means that certain Contract between KNE and Azenio
Business Centre GmbH & Co. KG dated February 1, 2007.

(bb) “German Contract Condition” means that, prior to the Closing, the German
Contract has been amended by the parties thereto in writing in order to provide
that the German Contract may thereafter be terminated by KNE upon no more than
sixty (60) days’ prior written notice and that in the event of such notice KNE
shall not be obligated to make any payment to the counterparty of the German
Contract for any period following such termination of the German Contract.

(cc) “Governmental Entity” shall mean any court or any governmental or other
administrative or regulatory authority, department, ministry, agency or
commission, whether federal, state or local, U.S. or non-U.S., including
notified bodies designated by the member states of the European Union and the
European Free Trade Association.

(dd) “Handling of Hazardous Materials” shall mean the production, use,
generation, Release, storage, treatment, formulation, processing, labeling,
distribution, transportation, recycling, or other handling or disposition of, or
exposure to, Hazardous Materials.

(ee) “Hazardous Material” means any waste, substance, product, pollutant or
material, whether solid, liquid or gaseous, that (1) is or contains petroleum or
any fraction thereof, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, radon gas, radioactive substances, oil, or
chlorofluorocarbons or any other ozone depleting substance, (2) requires
removal, remediation or reporting under any Environmental Law, or is defined,
listed or identified in any Environmental Law as a “contaminant”, “pollutant”,
“toxic substance”, “toxic material”, “hazardous waste” or “hazardous substance”
or words of similar meaning and regulatory effect thereunder, or (3) is toxic,
explosive, corrosive, flammable, infectious,

 

7



--------------------------------------------------------------------------------

radioactive, carcinogenic, mutagenic or otherwise hazardous and is regulated as
such by any Governmental Entity under any Environmental Law.

(ff) “Intellectual Property Rights” shall mean the following intellectual
property rights, whether protected, created or arising under the Laws of the
United States or any other jurisdiction: (i) Trademark Rights; (ii) Patent
Rights; (iii) Copyrights; (iv) Trade Secrets; (v) moral rights, publicity rights
and any other proprietary, intellectual or industrial property rights of any
kind or nature that exclusively relate to, or are otherwise necessary to the
use, manufacture, offer for sale, sale, and importation of, the Acquired
Technology, are owned or otherwise controlled by any of the Seller Parties, and
do not comprise or are not protected by Trademark Rights, Patent Rights,
Copyrights or Trade Secrets and (vi) the right to sue for past, present or
future infringement of any of the foregoing.

(gg) “Inventory” shall mean all inventory of the Acquired Technology held for
resale and all raw materials, work in process, finished products, wrapping,
supply and packaging items and similar items with respect to the Acquired
Technology and in each case whether owned or held by the Seller Parties, their
Affiliates (including without limitation KNE) or their customers and wherever
the same may be located.

(hh) “KNE” shall mean Kensey Nash Europe GmbH, a wholly owned foreign subsidiary
of KNH, organized under the laws of Germany.

(ii) “KNE Balance Sheet” shall mean the unaudited balance sheet of KNE dated as
of March 31, 2008 attached hereto as Schedule 3.

(jj) “KNE Share” shall mean a share (Geschäftsanteil) in KNE in a nominal amount
of EUR 600,000 (in words: Euro six hundred thousand) representing the entire
registered share capital of KNE.

(kk) “KNE Share Transfer Agreement” means the Share Transfer Agreement Regarding
the Assignment and Transfer of All Shares in KNE in the form attached hereto as
Exhibit 7.

(ll) “Knowledge” shall mean the actual knowledge that each of the officers and
employees of the Company, ILT and KNH listed on Schedule 4 would have had, had
such persons made all reasonable inquiries and investigations and the actual
knowledge that each of the managing directors of KNE would have had, had such
persons made all reasonable inquiries and investigations.

(mm) “Laws” shall mean any law, constitution, statute, ordinance, regulation,
rule, directive, notice requirement, court decision, agency guideline, order,
writ, injunction, award, judgment, decree, resolution, code, edict, treaty or
binding agreement issued, enacted, adopted, promulgated, implemented, entered
into or otherwise put into effect by or under the authority of any Governmental
Entity.

(nn) “Liabilities” shall mean, as to any particular Person, any direct or
indirect liability, indebtedness, obligation, commitment, claim, deficiency or
guaranty of or by such Person of any type, whether known or unknown, disputed or
undisputed, secured or unsecured,

 

8



--------------------------------------------------------------------------------

due or to become due, vested or unvested, liquidated or unliquidated, accrued,
absolute, contingent, matured or unmatured, whether or not the same is required
to be accrued on the financial statements of such Person.

(oo) “License Agreement” shall mean the License Agreement, dated as of the
Closing Date, between the Purchaser and the Company, in the form attached hereto
as Exhibit 8.

(pp) “Liens” means any and all mortgages, liens, pledges, charges, restrictions
or encumbrances of any nature whatsoever.

(qq) “Manufacturing and Licensing Agreement” shall mean the Manufacturing and
Licensing Agreement, dated as of the Closing Date, between the Purchaser and the
Company, in the form attached hereto as Exhibit 9.

(rr) “Material Regulatory Issue” means any development in applicable Law that
would render the Seller Parties unable to sell in compliance with applicable Law
any of the three products included in the Acquired Technology, so long as such
development is not reasonably expected to be cured within thirty (30) days
thereof.

(ss) “Non-Competition Agreement” means the Non-Competition Agreement, in the
form attached hereto as Exhibit 10, between the Purchaser, the Company and ILT.

(tt) “Patent Assignment” means the Patent Assignment in the form attached hereto
as Exhibit 4.

(uu) “Patent Rights” shall mean all U.S., foreign and international patents and
patent applications, inventor’s certificates, utility models, design
registrations, provisional applications, nonprovisional applications,
substitutions, extensions, reissues, reexaminations, renewals, divisions,
continuations, continuations-in-part, parents and other related applications and
foreign counterparts of all of the foregoing owned or otherwise controlled by
any of the Seller Parties that exclusively relate to, or are otherwise necessary
to the use, manufacture, offer for sale, sale, and importation of, the Acquired
Technology listed in each case on Schedule D of the Schedule of Acquired Assets.

(vv) “Permit” means each Registration and each federal, state, county, local or
non-U.S. application, license, permit, approval, clearance, registration,
certificate, filing, consent or order, and all supplements and amendments
thereto filed with or issued or granted by, any Governmental Entity (including
the FDA and any other Governmental Entity engaged in the regulation of the
Acquired Technology or the Business), required for the operation of the Business
as currently conducted, the holding of any interest in any of its properties and
assets, or the operation of its facilities, that primarily relate to, or are
otherwise necessary for the operation of the Business.

(ww) “Permitted Liens” means (i) Liens arising under equipment or maintenance
financing or leasing agreements, (ii) Liens for Taxes not yet due and payable or
which are being contested in good faith and by appropriate proceedings,
(iii) mechanics’, workmen’s, repairmen’s, warehousemen’s, and carriers’ Liens,
or Liens of a similar type, arising in the ordinary course of business and/or
(iv) Liens expressly set forth in any Assumed Contract.

 

9



--------------------------------------------------------------------------------

(xx) “Person” means an individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint stock company, trust,
unincorporated organization or other entity, or any Governmental Entity or
quasi-governmental body or regulatory authority.

(yy) “Post-Closing Tax Period” means any Tax period beginning after the Closing
Date and that portion of a Straddle Period beginning on the Closing Date.

(zz) “Pre-Closing Tax Period” means any Tax period ending before the Closing
Date and the portion of any Straddle Period ending before the Closing Date.

(aaa) “Preliminary Base Purchase Price” shall mean Ten Million Dollars
($10,000,000).

(bbb) “Processing Agreement” shall mean the Processing Agreement, dated
November 15, 2002, between Isomedix Operations Inc., a wholly owned subsidiary
of Steris Corporation, and the Company.

(ccc) “Product Records” means all Books and Records related to the Acquired
Technology, including copies of all customer and supplier lists, account lists,
call data, sales histories, call notes, marketing studies, consulting reports,
physician databases, and correspondence with respect to the Acquired Technology
to the extent maintained by the Seller Parties, and all complaint files and
adverse event files with respect to the Acquired Technology.

(ddd) “Promotional Materials” means the advertising, promotional and media
materials, sales and training materials, trade show materials (including
displays) and videos, used primarily or exclusively for the commercialization of
the Acquired Technology.

(eee) “Property Taxes” means shall mean all real property Taxes, personal
property Taxes and similar ad valorem Taxes.

(fff) “Proprietary Rights” means all U.S. and foreign trademarks and trademark
rights, trade names and trade name rights, service marks and service mark
rights, service names and service name rights, domain names, copyrights and
copyright rights, patents and patent rights, mask works, brand names, trade
dress, industrial or product designs, business and product names, logos,
slogans, trade secrets, inventions (whether or not patentable), invention
disclosures, processes, formulae, industrial models, designs, specifications,
data, databases and data collections, technology, methodologies, computer
programs (including all source codes, object codes, firmware, Software,
development tools, files, records and data), manufacturing, engineering and
technical drawings, and any other trade secret or other technical information,
whether or not subject to statutory registration, and all common law and
world-wide rights to registrations of trademarks, service marks and copyrights,
and the right to sue for patent infringement, if any, in connection with any of
the foregoing, and all documents, disks and other media on which any of the
foregoing is stored.

(ggg) “Registrations” means the regulatory clearances, approvals,
authorizations, certificates, agreements and other permissions issued by
Governmental Entities and held by the Seller Parties required for the commercial
marketing and sale of the Acquired

 

10



--------------------------------------------------------------------------------

Technology, including without limitation, the clearances issued under
Section 510(k) of the FDA Act covering the Acquired Technology numbered K001992,
K010531, K012169, K011986, K021323, K021243, K021638, K030984, K031417, K031692,
K032784, K031842, K033708, K032031, K033929, K040037, K040481, K041973, K050916,
K050915, K073162, K072195, K060016, K060092 and K073519, and any supplements,
amendments or modifications thereto, submitted to or required by the FDA prior
to the Closing Date.

(hhh) “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration at, into or onto
the Environment, including movement or migration through or in the Environment,
whether sudden or non-sudden and whether accidental or non-accidental, or any
release, emission or discharge as those terms are defined in any applicable
Environmental Law.

(iii) “Sales Price” means the price per unit at which a product is sold by the
Purchaser (or is Affiliates, successors or assigns). For the avoidance of doubt,
the following items shall not be included in the calculation of the “Sales
Price”: (i) any refunds, credits or allowances actually given or credited to any
party due to rejections, defects or returns of products, (ii) any sales, use,
occupation or excise taxes, duties or other governmental charges imposed on, and
paid by the Purchaser during, the importation, exportation, use or sale of
products, and (iii) any freight, postage or insurance charges actually incurred.

(jjj) “Services Agreement” shall mean the Development and Regulatory Services
Agreement, dated as of the Closing Date, between the Purchaser and the Company,
in the form of Exhibit 11 hereto.

(kkk) “Software” shall mean any and all computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, databases and compilations, including any and all
data and collections of data, whether machine readable or otherwise, and all
documentation, including user manuals and training materials, relating to any of
the foregoing; provided, however, that the term “Software” shall specifically
exclude any computer programs that are generally available to the public,
including computer programs available pursuant to “shrink wrap,” “click wrap”
and other similar license agreements.

(lll) “Straddle Period” means any Tax period beginning before and ending on or
after the Closing Date.

(mmm) “Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, ad valorem, value added,
alternative or add-on minimum, estimated tax, all taxes and charges accessory to
taxes (Steuern und steuerliche Nebenleistungen) within the meaning of § 3 of the
German Tax Code (Abgabenordnung) or social security contributions
(Sozialversicherungsbeiträge) or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not.

 

11



--------------------------------------------------------------------------------

(nnn) “Tax Return” means any report, return, declaration, information return,
statement or other information required to be supplied to a taxing authority
with respect to any Tax or Taxes, including any schedule or attachment thereto,
and including any amendments thereof.

(ooo) “Trade Receivables” means the trade accounts receivable and notes
receivable of the Business as of the Effective Time.

(ppp) “Trade Secrets” shall mean non-public know-how, inventions, discoveries,
improvements, concepts, ideas, methods, processes, designs, schematics,
drawings, formulae, technical data, specifications, research and development
information, technology, data bases, inventions for which patent applications
have not yet been filed and other technical information owned or otherwise
controlled by any of the Seller Parties that relate primarily to, or are
otherwise necessary to the manufacture and sale of, the Acquired Technology, but
excluding any Copyrights or Patent Rights that may cover or protect any of the
foregoing.

(qqq) “Trademark Assignment” means the Trademark Assignment in the form attached
hereto as Exhibit 5.

(rrr) “Trademark Rights” shall mean (i) those certain trademarks, including all
U.S. and non-U.S. registered trademarks, applications to register trademarks,
intent-to-use applications, or other registrations or applications related to
trademarks, common-law trademarks and rights, service marks, trade dress, logos,
trade names and corporate names listed on Schedule E of the Schedule of Acquired
Assets, (ii) all rights arising from the use of or existing in connection with
the domain names: “intraluminal.com” and “intraluminal.info”, and (iii) all
goodwill associated with the foregoing and all registrations and applications
for registration of any of the foregoing.

(sss) “Transaction Documents” means this Agreement, the Bill of Sale, the
Manufacturing and Licensing Agreement, the License Agreement, the
Non-Competition and Confidentiality Agreement, the Services Agreement, the
various Assignments, and all other agreements, documents, certificates and
instruments to be delivered pursuant to or in connection with this Agreement.

1.2 Other Defined Terms. The following terms shall have the meanings defined for
such terms in the Sections set forth below:

 

Term

  

Section

“Acquisition Proposal”    5.4(b) “Agreement”    Preamble “Allocation”    2.7(a)
“Allocation Statement”    6.6(d) “Assumed Liabilities”    2.3 “Base Purchase
Price Determination Certificate”    2.5(c)(i) “Base Purchase Price Settlement
Payment”    2.5(b) “Basket Threshold”    9.5(a) “Business”    Recitals

 

12



--------------------------------------------------------------------------------

“Cap”    9.5(b) “Closing”    2.1(a) “Closing Date”    2.1(a) “COBRA”    2.4(a)
“Company”    Preamble “Company Disclosure Schedule Supplement”    5.5
“Confidential Information”    6.1(a) “Confidentiality Parties”    6.1(a)
“Cumulative Revenue Report”    2.6(a) “Disputed Items”    2.5(c)(iii) “Effective
Time”    2.1(a) “Financial Information”    3.15 “Harmful Code”    3.6(o) “Health
Care Laws”    3.10(a) “ILT”    Preamble “Indemnitee”    9.4(a) “Indemnitor”   
9.4(a) “Independent Accounting Firm”    6.6(d) “Intellectual Property Contracts”
   3.6(b) “KNE Closing Balance Sheet”    2.5(c)(i) “KNE Contracts”    3.7(d)
“KNE Lay-Off Employees”    6.8 “KNE Lay-Off Employee Ancillary Contracts”    6.8
“KNE Other Employees”    6.8 “KNH”    Preamble “Losses”    9.2 “Material
Contracts”    3.7(a) “Neutral Auditor”    2.5(c)(iv) “Post-Closing Payment”   
2.6 “Publicly Available Software”    3.6(p) “Purchaser”    Preamble “Purchaser
Indemnified Parties”    9.2 “Purchaser’s Returns”    6.6(d) “Registered
Intellectual Property Rights”    3.6(a) “Representatives”    4.7 “Retained
Liabilities”    2.4 “Revised Base Purchase Price Determination Certificate”   
2.5(c)(iii) “Safety Notices”    3.10(h) “Seller Indemnified Parties”    9.3
“Seller Parties”    Preamble “Tax Claim”    6.6(j) “Third Party Claims”   
9.4(b) “Transfer Taxes”    2.8

 

13



--------------------------------------------------------------------------------

ARTICLE II

SALE AND PURCHASE OF ACQUIRED ASSETS AND ASSUMED LIABILITIES

2.1 Closing.

(a) The closing (the “Closing”) of the transactions contemplated herein with
respect to the Business shall be held at 8:00 a.m., local time, at the offices
of Katten Muchin Rosenman LLP (except for the notarization of the KNE Share
Transfer Agreement, which shall take place at the offices of Latham & Watkins
LLP, Reuterweg 20, 60323 Frankfurt am Main/Germany) on May 30, 2008, or such
earlier date as the Purchaser and the Company shall mutually agree upon in
writing (such date, the “Closing Date”). The consummation of the Closing shall
be deemed to have occurred as of 12:01 a.m. Eastern time on the Closing Date
(the “Effective Time”).

(b) Closing Deliveries to the Seller Parties. At the Closing, the Seller Parties
shall have received, and the Purchaser shall deliver, or, if applicable, cause
its Affiliates or its permitted assigns to deliver, duly executed copies (as
applicable) of each of the following:

(i) the Preliminary Base Purchase Price;

(ii) the Services Agreement;

(iii) the License Agreement;

(iv) the Manufacture and License Agreement;

(v) the Bill of Sale;

(vi) the Assignment of Patent Rights;

(vii) the Assignment of Trademark Rights;

(viii) the Assignment of Copyrights;

(ix) the Assignment of Other Intellectual Property Rights;

(x) the Assignment and Assumption Agreement;

(xi) the Non-Competition and Confidentiality Agreement;

(xii) letters from the Purchaser to the FDA and each other applicable
Governmental Entity in the form and including the content required under
applicable Laws, duly executed by the Purchaser, assuming responsibility for the
Registrations from the Seller Parties; and

(xiii) the legal opinion of the Vice-President, General Counsel, of the
Purchaser, dated the Closing Date and addressed to the Seller Parties, in the
form attached hereto as Exhibit 12.

 

14



--------------------------------------------------------------------------------

In addition, at the Closing, the Purchaser and KNH shall (via authorized
representatives) enter into the KNE Share Transfer Agreement in front of a
German notary public.

(c) Closing Deliveries to the Purchaser. At the Closing, the Purchaser shall
have received, and the applicable Seller Party shall deliver, or if applicable,
cause the applicable third party (other than the Purchaser) to deliver duly
executed copies (as applicable) of, each of the following:

(i) the Services Agreement;

(ii) the License Agreement;

(iii) the Manufacture and License Agreement;

(iv) the Bill of Sale;

(v) the Assignment of Patent Rights;

(vi) the Assignment of Trademark Rights;

(vii) the Assignment of Copyrights;

(viii) the Assignment of Other Intellectual Property Rights;

(ix) the Assignment and Assumption Agreement;

(x) the Non-Competition and Confidentiality Agreement;

(xi) duly executed resignation letters, effective at or prior to the Closing
Date, of Mrs. Wendy DiCicco and Mr. Günter Ernst, providing for their
resignation as managing directors of KNE and a duly adopted shareholders’
resolution of KNE providing for the appointment of such person(s) as new
managing directors of KNE as nominated by the Purchaser to the Seller Parties at
least three (3) Business Days prior to the Closing Date;

(xii) certification by an officer of the Company, in form and substance
reasonably satisfactory to the Purchaser, certifying that its Board of Directors
has approved this Agreement and the transactions contemplated hereby;

(xiii) resolutions duly adopted by the Board of Directors and sole stockholder
of ILT, KNH and KNE approving this Agreement and the transactions contemplated
hereby;

(xiv) the legal opinion of Katten Muchin Rosenman LLP, counsel to the Company,
dated the Closing Date and addressed to the Purchaser, in the form attached
hereto as Exhibit 13;

(xv) letters from the Seller Parties to the FDA and each other applicable
Governmental Entity in the form and including the content required

 

15



--------------------------------------------------------------------------------

under applicable Laws, duly executed by the Seller Parties, transferring the
rights to the Registrations to the Purchaser; and

(xvi) all reasonably necessary forms and certificates complying with applicable
Law duly executed and acknowledged by the Seller Parties, certifying that the
transaction contemplated hereby is exempt from withholding under Section 1445 of
the Code.

In addition, at the Closing, KNH (via authorized representatives) and the
Purchaser shall enter into the KNE Share Transfer Agreement in front of a German
notary public.

2.2 Transfer of Acquired Assets. Upon the terms and subject to the conditions
contained herein, at the Closing, the Seller Parties will sell, convey,
transfer, assign and deliver to the Purchaser, and the Purchaser shall purchase
and acquire from the Seller Parties, the Acquired Assets free and clear of all
Liens except Permitted Liens.

2.3 Assumption of Liabilities. Upon the terms and subject to the conditions
contained herein, at the Closing, the Purchaser shall assume and pay, discharge
and perform as and when due, and the Seller Parties shall assign to the
Purchaser the following, and only the following, Liabilities of the Seller
Parties relating to the Business (the “Assumed Liabilities”):

(a) all Liabilities of the Seller Parties or their Affiliates arising from and
after the Closing under all Assumed Contracts;

(b) all Liabilities set forth on Schedule 2 attached hereto; and

(c) all Liabilities arising out of or related to the ownership and use of the
Acquired Assets and the operation and conduct of the Business on and after the
Closing Date.

2.4 Retained Liabilities. Neither the Purchaser nor any Affiliate of the
Purchaser shall assume, or otherwise be responsible for any and all Liabilities
of the Seller Parties and their Affiliates not expressly assumed as an Assumed
Liability in Section 2.3, whether liquidated or unliquidated, or known or
unknown, whether arising out of occurrences prior to, at or after the Closing
Date (the “Retained Liabilities”). Without limitation of the foregoing
provisions of this Section 2.4, it is expressly agreed and understood that
neither the Purchaser nor any Affiliate of the Purchaser shall assume any of the
following liabilities of the Seller Parties:

(a) any Liability of the Seller Parties to or in respect of any employees or
former employees of the Seller Parties or their Affiliates, including, (i) any
claim or demand of a current or former employee relating to or arising as a
result of employment, termination by the Seller Parties thereof, or an
employment agreement, whether or not written, between a Seller Party or its
Affiliates and any Person, including, for this purpose, with respect to any
Person claiming entitlements or benefits on the basis of a claimed
employer-employee relationship between a Seller Party and such Person, (ii) any
Liability under any employee plan at any time maintained, contributed to or
required to be contributed to by or with respect to a Seller Party or its
Affiliates or under which a Seller Party or its Affiliates may incur Liability,
or any contributions, benefits or Liabilities therefor, or any Liability with
respect to a Seller Party’s or

 

16



--------------------------------------------------------------------------------

its Affiliates’ withdrawal or partial withdrawal from or termination of any
employee plan, (iii) any Liability under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) arising as a result of any act or omission
by the Seller Parties, (iv) any Liability of a Seller Party or its Affiliates
under the WARN Act, and any similar state, local U.S. or non-U.S. law or
regulation, (v) any Liability of a Seller Party or its Affiliates for severance,
accrued vacation and/or paid time and/or mandatory or customary payment and/or
benefit and/or entitlement for employees of a Seller Party or its Affiliates,
and (vi) any claim of an unfair labor practice, or any claim under any state
unemployment compensation or worker’s compensation law or regulation or under
any federal, state or non-U.S. employment discrimination law or regulation,
which shall have been asserted prior to the Closing Date or is based on acts or
omissions by any Seller Party which occurred prior to the Closing Date;

(b) any Liability of Seller, or otherwise imposed on the Acquired Assets or with
respect to the Business, in respect of any Tax, including without limitation any
Liability of Seller for the Taxes of any other Person under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise, but excluding any Property
Taxes to the extent specifically allocated to the Purchaser pursuant to
Section 6.6(c);

(c) any Liability to the extent arising from any injury to or death of any
person or damage to or destruction of any property, whether based on negligence,
breach of warranty, strict liability, enterprise liability or any other legal or
equitable theory arising from defects in or use or misuse of products sold or
from services performed by or on behalf of any Seller Party or any other Person
prior to the Closing Date;

(d) any Liability of the Seller Parties for any Action to the extent arising out
of or related to claims (i) asserted prior to the Closing Date against any
Seller Party or against or in respect of any Acquired Assets or (ii) with
respect to which the action or occurrence giving rise to such claim shall have
arisen prior to the Closing Date;

(e) except as expressly provided in this Agreement with respect to Assumed
Contracts, any Liability of the Seller Parties to the extent resulting from
entering into, performing its obligations pursuant to or consummating the
transactions contemplated by this Agreement;

(f) any Liability of a Seller Party or its Affiliates that arises out of or
relates to any Excluded Asset;

(g) any Liability of a Seller Party or the Business to any Seller Party’s
Affiliates arising prior to the Closing Date;

(h) any Liability of a Seller Party for the payment of fees or expenses of any
broker or finder in connection with the origin, negotiation or execution of this
Agreement or in connection with any transaction contemplated hereby; and

(i) any Liability of a Seller Party arising out of or relating to the ownership
or operation of the Business or the Acquired Assets prior to the Closing Date,
including outstanding

 

17



--------------------------------------------------------------------------------

(immediately prior to the Closing) debts or obligations owed to third parties
under any Assumed Contracts.

2.5 Purchase Price.

(a) Preliminary Base Purchase Price. In consideration for the sale and transfer
of the Acquired Assets, the Purchaser shall pay or cause to be paid to the
Company at the Closing, by wire transfer of immediately available funds and in
lawful currency of the United States to one or more accounts designated in
writing by the Seller Parties, cash equal to the Preliminary Base Purchase
Price.

(b) Payment of Final Base Purchase Price. Following the Closing Date, (i) if the
Final Base Purchase Price exceeds the Preliminary Base Purchase Price, the
Purchaser shall pay to the Seller Parties an amount equal to such excess in
cash, or (ii) if the Final Base Purchase Price is less than the Preliminary Base
Purchase Price, the Seller Parties shall pay to the Purchaser an amount equal to
such shortfall in cash (such payment, as the case may be, by the Seller Parties
to the Purchaser or the Purchaser to the Seller Parties the “Base Purchase Price
Settlement Payment”). The Base Purchase Price Settlement Payment shall be made
within five (5) Business Days from the date on which the Base Purchase Price
Determination Certificate has become final and binding upon the parties hereto.
Any amounts not paid when due shall bear interest at the rate of prime plus
three percent (3%) per annum.

(c) Preparation and Certification of KNE Closing Balance Sheet.

(i) For the purpose of determining the Final Base Purchase Price, as promptly as
practical, but in any event within thirty (30) Business Days after the Closing
Date, the Seller Parties shall prepare, and the Seller Parties shall deliver to
the Purchaser (i) a balance sheet for KNE as of the Closing Date (the “KNE
Closing Balance Sheet”), which shall be prepared in accordance with the
consistently applied accounting and valuation principles used in the preparation
of the KNE Balance Sheet and GAAP (except as otherwise agreed herein) and (ii) a
written certificate derived from the KNE Closing Balance Sheet (the “Base
Purchase Price Determination Certificate”) setting forth the Seller Parties’
calculation of the Final Base Purchase Price and the amount of Base Purchase
Price Settlement Payment. The parties agree to work together in good faith to
determine the amount of all Liabilities, payments and obligations relating to
the termination of the KNE Lay-Off Employees or otherwise arising under the KNE
Lay-Off Employee Ancillary Contracts, and that all such Liabilities, payments
and obligations shall be included on the KNE Closing Balance Sheet, whether to
be accrued under GAAP or not, it being understood that the Seller Parties shall
cause KNE to have an amount of cash and cash equivalents as of the Closing Date
equal to or greater than such Liabilities, payments and obligations.

(ii) For the purpose of reviewing the KNE Closing Balance Sheet and the Base
Purchase Price Determination Certificate as well as for the resolution of
disputes, the Seller Parties shall grant the Purchaser access to all

 

18



--------------------------------------------------------------------------------

reasonably required information, in order to enable the Purchaser to review the
KNE Closing Balance Sheet and the Base Purchase Price Determination Certificate.

(iii) Any objections of the Purchaser to the KNE Closing Balance Sheet and the
Base Purchase Price Determination Certificate must be raised within thirty
(30) Business Days after receipt of the KNE Closing Balance Sheet and the Base
Purchase Price Determination Certificate by providing the Seller Parties with
(i) a written statement of objections (the “Disputed Items”), specifying in
detail the grounds for the objections and (ii) a revised version of the Base
Purchase Price Determination Certificate (the “Revised Base Purchase Price
Determination Certificate”) taking the Purchaser’s position as to the Disputed
Items into account. If and to the extent that the Purchaser does not timely
state its Disputed Items in accordance with the requirements of the foregoing
sentence, the Base Purchase Price Determination Certificate provided by the
Seller Parties shall, with the expiration of such period, become final and
binding upon the Parties.

(iv) If the Purchaser has duly delivered a written statement of objections, the
Seller Parties and Purchaser shall, within thirty (30) Business Days following
receipt of the written statement of objections by the Seller Parties (or within
any other period of time mutually agreed upon between the Seller Parties and the
Purchaser), use all reasonable efforts to reach an agreement on the Disputed
Items. If and to the extent that, during such period, the Seller Parties and the
Purchaser cannot reach an agreement on the Disputed Items either of them may
present the matter to a neutral auditor from an auditing firm of international
standing to be jointly appointed by them (the “Neutral Auditor”). If the Seller
and the Purchaser cannot agree on the Neutral Auditor within ten (10) Business
Days of a written request of either of them for such appointment, the Neutral
Auditor shall at the request of either of them be a German certified
accountant to be determined by the institute of Chartered Accountants in
Dusseldorf after consideration of the proposals and comments by the Seller
Parties and the Purchaser. The Seller Parties and the Purchaser shall jointly
instruct the Neutral Auditor to decide the issues in dispute in accordance with
the provisions of this Agreement.

(v) Unless jointly instructed otherwise by the Seller Parties and the Purchaser,
the Neutral Auditor shall limit its decisions to the Disputed Items, but shall
as basis for such decisions also duly take into account the undisputed parts of
the KNE Closing Balance Sheet and the Base Purchase Price Determination
Certificate. If and to the extent the Neutral Auditor’s decisions require the
interpretation of provisions of this Agreement, the Neutral Auditor shall be
entitled to interpret them as far as necessary to determine the Disputed Items
and to reach a decision on them. Other decisions, e.g. concerning disputes about
legal procedures or the fulfillment of procedural requirements, shall not be
within the scope of the Neutral Auditor’s tasks. The Neutral Auditor shall act
as an expert and not as an arbitrator.

 

19



--------------------------------------------------------------------------------

(vi) The Parties shall make available to the Neutral Auditor the KNE Closing
Balance Sheet and the Base Purchase Price Determination Certificate, the written
statement of Disputed Items, the Revised Base Purchase Price Determination
Certificate and all other documents and other data reasonably required by the
Neutral Auditor to make the required decisions and determination. The Neutral
Auditor shall immediately submit copies of all documents and other data made
available by one party to the respective other party. Before deciding on the
Disputed Items put to it by the Seller Parties and the Purchaser, the Neutral
Auditor shall grant the Seller Parties and the Purchaser the opportunity to
present their respective positions, which shall include the opportunity of at
least one oral hearing in the presence of both of them and their professional
advisers. The Seller Parties and the Purchaser shall instruct the Neutral
Auditor to use its best efforts to deliver its written opinion with reasons for
the decisions as soon as reasonably practical, but not later than within two
(2) months of the issues in dispute having been referred to the Neutral Auditor.
Except for manifest error or intentional fault, the Neutral Auditor’s decisions
on the KNE Closing Balance Sheet and the Base Purchase Price Determination
Certificate as determined by the Neutral Auditor shall be final and binding upon
the parties for the purpose of determining the KNE Closing Balance Sheet and the
Base Purchase Price Determination Certificate. The fees and disbursements of the
Neutral Auditor shall be shared between the Seller Parties and the Purchaser in
proportion to their respective success and defeat as determined by the Neutral
Auditor.

(d) Following the Closing, the Seller Parties shall promptly pay to the
Purchaser any amounts that may be received by any of the Seller Parties after
the Effective Time with respect to any of the Acquired Assets, including,
without limitation, the Trade Receivables.

2.6 Additional Consideration. As additional consideration for the transactions
contemplated by this Agreement, the Purchaser shall pay to the Seller Parties
the additional consideration (the “Post-Closing Payment”), as follows:

(a) From and after the Closing Date, the Purchaser shall, within thirty
(30) days of the end of each fiscal quarter of the Purchaser, deliver to the
Company a written report, in form and substance reasonably satisfactory to the
Company, detailing the Cumulative Revenue for such fiscal quarter and the
aggregate Cumulative Revenue since the Closing Date (each, a “Cumulative Revenue
Report”).

(b) Post-Closing Payment. Within ten (10) Business Days after delivery of the
Cumulative Revenue Report in which it is reported that the aggregate Cumulative
Revenue since the Closing Date meets or exceeds $20,000,000, the Purchaser shall
pay to the Seller Parties an amount equal to $6,000,000.

2.7 Allocation.

(a) No later than sixty (60) days following the Closing Date, the Purchaser will
submit to the Seller Parties its allocation of the Purchase Price, the
Post-Closing Payment plus Assumed Liabilities and any other items of
consideration for purposes of Section 1060 of

 

20



--------------------------------------------------------------------------------

the Code, in each case, to the extent properly taken into account under the Code
and the applicable Treasury Regulations, among the Acquired Assets and the
non-competition undertakings contained in the Non-Competition and
Confidentiality Agreement, subject to the approval of the Seller Parties, which
approval shall not be unreasonably withheld (the “Allocation”). The Allocation
will be made in accordance with Section 1060 of the Code and the Treasury
regulations promulgated thereunder. The Purchaser and the Seller Parties agree
to revise the Allocation to reflect any Final Base Purchase Price, Post-Closing
Payment, Assumed Liabilities or any other item of consideration for purposes of
Section 1060 of the Code, in each case to the extent not previously taken into
account for purposes of the Allocation.

(b) The Purchaser and the Seller Parties agree to (i) be bound by the
Allocation, (ii) act in accordance with the Allocation in the filing of all Tax
Returns (including filing Form 8594 with their United States federal income Tax
Return for the taxable year that includes the Closing Date) and in the course of
any Tax audit, Tax review or Tax litigation relating thereto, and (iii) take no
position and cause their Affiliates to take no position inconsistent with the
Allocation for income Tax purposes, including United States federal and state
income Tax and non-U.S. income Tax, unless otherwise required pursuant to a
“determination” within the meaning of Section 1313(a) of the Code. Not later
than thirty (30) days prior to the filing of their respective Forms 8594
relating to this transaction if such filing is required by Law, each of the
Purchaser and the Seller Parties shall deliver to the other a copy of its Form
8594.

2.8 Transfer Taxes. All transfer, stamp, documentary, sales, recording,
conveyance, notary fees and similar Taxes imposed by reason of the transfers of
Acquired Assets provided hereunder and any deficiency, interest or penalty
asserted with respect thereto (“Transfer Taxes”) shall be shared equally by the
Purchaser, on the one hand, and the Seller Parties, on the other hand; provided,
however, that the Seller Parties shall be solely responsible for any and all
Transfer Taxes in excess of Fifty Thousand Dollars ($50,000). All Transfer Taxes
shall be paid to the relevant Taxing authority by the Seller Parties when due,
subject to prompt reimbursement by the Purchaser in accordance with the
foregoing. The Seller Parties shall file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes; provided, that, the
Seller Parties shall permit the Purchaser to review and comment on each such Tax
Return and other documentation prior to filing and shall make such revisions to
each such Tax Return and other documentation as are reasonably requested by the
Purchaser. If required by applicable Law, the Purchaser will, and will cause its
Affiliates to, join in the execution of any such Tax Returns and other
documentation. The Seller Parties shall provide the Purchaser with evidence
satisfactory to the Purchaser that such Transfer Taxes have been paid by the
Seller Parties. Notwithstanding anything herein to the contrary, for any
Acquired Asset for which any Transfer Taxes have already been imposed in
connection with the Closing, the term Transfer Taxes shall not include any
additional Taxes imposed by reason of any subsequent transfer from the Seller
Parties to the Purchaser of Acquired Assets following the Closing.

2.9 Alternative Arrangements. Notwithstanding anything contained herein or in
any agreement or certificate executed and delivered in connection with the
transactions contemplated hereby to the contrary, neither this Agreement nor any
such agreement or certificate shall constitute an agreement to assign any
Contract, Permit or any claim or right or any benefit arising thereunder or
resulting therefrom if an attempted assignment thereof, without

 

21



--------------------------------------------------------------------------------

the consent of a third party thereto, would constitute a default thereof. If
such consent is not obtained, or if an attempted assignment thereof would be
ineffective or would affect the rights thereunder so that the Purchaser would
not receive all such rights, the Seller Parties shall use commercially
reasonable efforts to effect alternative arrangements in the form of a license,
sublease, or operating agreement in form and substance reasonably satisfactory
to the Purchaser and the Seller Parties until such time as such consent or
approval has been obtained that results in the Purchaser receiving substantially
all of the benefits under and bearing all the ordinary course costs, liabilities
and other obligations with respect to any such Contract or Permit. Upon
obtaining the requisite third party consent thereto, each such non-assignable
Contract or Permit shall be transferred and assigned to the Purchaser hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATING TO THE BUSINESS

The Seller Parties hereby, jointly and severally, represent and warrant to the
Purchaser as follows, which representations and warranties shall (subject to the
terms and conditions set forth in this Agreement) be true and correct as of the
date hereof and as of the Closing Date:

3.1 Organization.

(a) Seller Parties. Each of the Seller Parties is an entity duly formed, validly
existing and in good standing (in jurisdictions that recognize the concept of
“good standing”) under the Laws of the jurisdiction of its organization, has all
requisite company, corporate or other power to own, lease and operate its
properties and assets and to carry on the Business as now being conducted. Each
of the Seller Parties is duly qualified or licensed to do business and is in
good standing as a foreign entity in each jurisdiction in which the nature of
its business or ownership or leasing of its properties or assets makes such
qualification or licensing necessary.

(b) KNE.

(i) KNE is a limited liability company (Gesellschaft mit beschränkter Haftung)
duly organized and validly existing under the laws of Germany, registered with
the commercial register (Handelsregister) of the local court (Amtsgericht) of
Frankfurt am Main under registration number HRB 53985 and having its registered
office in Frankfurt am Main/Germany. Schedule 3.1(b) of the Company Disclosure
Schedule contains true and complete copies of KNE’s current articles of
association and commercial register excerpt. Except as set forth on Schedule
3.1(b) of the Company Disclosure Schedule, there are no shareholder resolutions
or other facts which require any registration in KNE’s commercial register which
have not been registered therein. KNE is not a party to any agreement that
grants any third party (including the Sellers Parties and their Affiliates) any
rights with respect to the corporate governance or the profits (or a portion
thereof) of KNE, including inter-company agreements (Unternehmensverträge)
within the meaning of sections 291 et seq. of the German

 

22



--------------------------------------------------------------------------------

Stock Corporation Act, silent partnership agreements (stille
Beteiligungsverträge) and similar agreements.

(ii) KNE has all requisite corporate power to own, lease and operate its
properties and assets and to carry on the Business as now being conducted, and
is duly qualified and/or licensed to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of its business or
ownership or leasing of its properties and assets makes such qualification or
licensing necessary.

(iii) The registered share capital of KNE amounts to EUR 600,000 (in words: Euro
six hundred thousand). KNE’s entire registered share capital is represented by
the KNE Share. The KNE Share is duly authorized and validly issued. The KNE
Share is legally and beneficially owned by KNH, which is a wholly-owned
subsidiary of the Company. There are no agreements or commitments providing for
the issuance of additional shares in KNE. The KNE Share is fully paid-up and all
non-cash contributions have been made at values not exceeding the fair market
value of such contribution. No (cash or non-cash) contribution or any portion
thereof has been (neither directly nor indirectly) repaid or otherwise returned.
No hidden distribution of profits (verdeckte Gewinnausschüttung) have been made.
There is no obligation to make any outstanding or additional capital
contribution with respect to the KNE Share. The KNE Share is free and clear of
any Liens or other rights of third parties. There are no pre-emptive rights,
rights of first refusal, options or other rights of any third party to purchase
or acquire the KNE Share.

(iv) No bankruptcy, insolvency, reorganization, liquidation or similar
proceedings (whether mandatory or voluntary) are pending and no filing for such
proceedings has been made or is required with respect to KNE. KNE has not
entered into any moratorium agreement or similar agreement with its creditors.
KNE has not stopped or suspended payment of its debts, become unable to pay its
debts or otherwise become insolvent in any jurisdiction. No assets of KNE have
been seized or confiscated by or on behalf of any third party nor are any
foreclosure, forfeiture, execution or enforcement proceedings pending with
respect to KNE or its assets. There are no facts or events which may reasonably
be expected to result in any proceedings, events of circumstances as referred to
in this Section 3.1(b) (iv).

(v) KNE does not hold any shares or equity interests in any other Person.

3.2 Authority; No Conflict; Required Filings and Consents.

(a) Each Seller Party has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. This
Agreement, and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary corporate action on the part of each
Seller Party and KNE. This Agreement has been

 

23



--------------------------------------------------------------------------------

duly executed and delivered by each Seller Party. This Agreement constitutes,
assuming the due authorization, execution and delivery by the Purchaser, the
valid and binding obligation of each Seller Party, enforceable against each
Seller Party in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other Laws affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or in equity. No vote or
written consent of any holder of securities of any Seller Party or of KNE
(except as set forth in KNE’s articles of association) is necessary to approve
this Agreement or any of the transactions contemplated hereby except such as has
been obtained prior to the date hereof.

(b) The execution and delivery by each Seller Party of this Agreement does not,
and the consummation of the transactions contemplated hereby will not,
(i) result in the creation of any Liens on any of the Acquired Assets (other
than Permitted Liens and Liens created pursuant to the terms of this Agreement
and the other agreements and documents executed in connection with the
consummation of the transactions contemplated hereby), (ii) conflict with, or
result in any violation or breach of any provision of the articles of
organization, certificate of incorporation, bylaws or other formation documents
of any Seller Party or KNE, (iii) violate any Laws applicable to any Seller
Party or KNE, or (iv) except as set forth on Schedule 3.2(b) of the Company
Disclosure Schedule, conflict with or result in a breach of, or give rise to a
right of termination or amendment of or loss of benefit under, or accelerate the
performance required by the terms of any judgment, court order or consent
decree, or any Assumed Contract or any KNE Contract or constitute a default
thereunder.

(c) Neither the execution and delivery by the Seller Parties of this Agreement
nor the consummation of the transactions contemplated hereby will require any
consent, approval, order or authorization of, or registration, declaration or
filing with, or notification to any Governmental Entity or any Person, except
for (i) such consents, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable federal and state
securities Laws and (ii) such other consents, approvals, authorizations,
permits, filings, registrations and notifications which are listed on
Schedule 3.2(c) of the Company Disclosure Schedule.

3.3 Tax Matters.

(a) All material Tax Returns related to the Business required to be filed prior
to the date hereof by the any Seller Party have been filed. All such Tax Returns
are complete and accurate in all material respects. All material Taxes of any
Seller Party whether or not shown on such Tax Returns have been timely paid. The
Seller Parties have withheld and paid over all Taxes related to the Business
required to have been withheld and paid over prior to the date hereof in
connection with amounts paid or owing to any employee, independent contractor,
or other third party. There are no Liens on any of the Acquired Assets with
respect to Taxes, other than Permitted Liens. No written claim has ever been
made to a Seller Party by an authority in a jurisdiction where such Seller Party
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction.

 

24



--------------------------------------------------------------------------------

(b) All material Tax Returns required to be filed prior to the date hereof by
KNE have been filed in each relevant jurisdiction. All such Tax Returns are
complete and accurate in all material respects. All material Taxes of KNE
whether or not shown on such Tax Returns have been timely paid, and there are no
claims or Liens outstanding against KNE or any of its property or assets with
respect to any unpaid or disputed Taxes. KNE has withheld and paid over all
Taxes required to have been withheld and paid over prior to the date hereof in
connection with amounts paid or owing to any employee, independent contractor,
or other third party. No written claim has ever been made to KNE by an authority
in a jurisdiction where KNE does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction.

(c) No Seller Party is a “foreign person” as defined in Section 1445 of the
Code.

(d) The unpaid Taxes of KNE did not, as of the date of the KNE Balance Sheet,
exceed the reserves for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the KNE Balance Sheet (rather than in any notes thereto). Since
the date of the KNE Balance Sheet, KNE has not incurred any liability for Taxes
outside the ordinary course of business consistent with past practice.

(e) The Tax Returns of the Seller Parties related to the Business and the
Acquired Assets or of KNE are not being audited by a taxing authority, and to
the Knowledge of the Seller Parties and KNE, no such audit is threatened.
Neither any Seller Party nor KNE is a party to any action or proceeding for
assessment or collection of Taxes with respect to the Business, the Acquired
Assets or KNE, and, to the Knowledge of the Seller Parties and KNE, no such
action or proceeding is threatened against the Business, the Acquired Assets or
KNE. No waiver or extension of any statute of limitations is in effect with
respect to Taxes or Tax Returns of the Seller Parties related to the Business
and the Acquired Assets or of KNE.

(f) No Acquired Asset (i) is property required to be treated as owned by another
person pursuant to the provisions of Section 168(f)(8) of the Internal Revenue
Code of 1954, as amended and in effect immediately prior to the enactment of the
Tax Reform Act of 1986, (ii) constitutes “tax-exempt use property” within the
meaning of Section 168(h) of the Code or (iii) is “tax-exempt bond financed
property” within the meaning of Section 168(g) of the Code.

(g) KNE (i) is not and has never been a “surrogate foreign corporation” within
the meaning of Section 7874(a)(2)(B) of the Code or is not and has never been
treated as a U.S. corporation under Section 7874(b) of the Code; or (ii) is not
a “domestic corporation” within the meaning of Section 7701(a)(4) of the Code.

3.4 Absence of Certain Changes or Events. Since June 30, 2007 through the date
of this Agreement, except as set forth on Schedule 3.4 of the Company Disclosure
Schedule, no Seller Party has and KNE has not:

 

25



--------------------------------------------------------------------------------

(a) sold, assigned, transferred or licensed, or granted any covenant not to sue
based on, any patents, trademarks, trade names, copyrights, trade secrets or
other intangible assets, in each case used in connection with the Business;

(b) sold, assigned, leased, licensed, transferred or otherwise disposed of any
of its properties or assets used in the Business, except Inventory sold or
transferred in the ordinary course of business consistent with past practice and
obsolete or worn out equipment sold or otherwise disposed of in a manner
consistent with past practice which was not otherwise material (individually or
in the aggregate) to the Business;

(c) acquired any business or Person (whether by acquisition of stock or assets,
merger or otherwise);

(d) suffered any damage to or destruction or casualty of (whether or not covered
by insurance) any asset individually or in the aggregate material to the
operation of the Business;

(e) failed to pay any creditor any amount arising from the operation of the
Business owed to such creditor when due, other than good faith disputes and
trade payables arising in the ordinary course of business and not past due more
than sixty (60) days;

(f) defaulted on any material obligation related to the conduct or operation of
the Business without curing such default;

(g) granted any allowances or discounts with respect to the Business outside the
ordinary course of business consistent with past practice or sold Inventory
materially in excess of reasonably anticipated consumption for the near term
outside the ordinary course of business consistent with past practice;

(h) amended, cancelled or terminated, or received any notice of termination of,
any Assumed Contract or KNE Contract or Permit that is an Acquired Asset or
entered into any Material Contract or obtained any Permit related to the
Business;

(i) accelerated, terminated, modified, or cancelled any agreement, contract,
lease or license necessary for or arising exclusively from the Business and
involving more than $25,000;

(j) delayed or postponed the payment of accounts payable or other liabilities
primarily relating to or arising exclusively from the Business, or otherwise
changed the practices of any Seller Party with respect to the manner and timing
of payment of accounts payable or the collection of accounts receivable;

(k) materially changed the practices of any Seller Party or KNE with respect to
the procurement of supplies for use in the products of the Business;

(l) canceled, compromised, waived, or released any right or claim (or series of
related rights and claims) relating exclusively to the Business and involving
more than $25,000 individually or in the aggregate;

 

26



--------------------------------------------------------------------------------

(m) paid, discharged, or satisfied any claims, liabilities, or obligations
(absolute, accrued, asserted or unasserted, contingent, or otherwise)
exclusively arising from the Business which were outside of the ordinary course
of business;

(n) made or suffered any material change in the conduct or nature of any aspect
of the Business, whether made in the ordinary course of the Business or not or
whether or not the change had a material adverse effect on the properties,
business, financial condition or results of operations;

(o) failed to carry on the Business in the ordinary course and consistent with
past practice so as to preserve the Acquired Assets and the Business and the
goodwill of the suppliers, customers, distributors and others having business
relations with the Business;

(p) made or changed any election with respect to Taxes, adopted or changed any
accounting method with respect to Taxes, amended any material Tax Return
relating to the Acquired Assets, entered into any Tax allocation agreement, Tax
sharing agreement, Tax indemnity agreement or closing agreement, settled or
compromised on any claim, notice, audit report or assessment with respect to
Taxes, or consented to any extension or waiver of the limitation period
applicable to any claim or assessment with respect to Taxes, in each case to the
extent of Taxes related to KNE;

(q) without limitation by the enumeration of the foregoing, entered into any
transaction other than in the usual and ordinary course of the Business as
conducted by the Seller Parties and KNE; or

(r) entered into any agreement or commitment, whether in writing or otherwise,
to do any of foregoing.

During such period, except as set forth on Schedule 3.4 of the Company
Disclosure Schedule, KNE has not:

(s) declared or paid any dividend, made any other payments or distributions
(except for payments in the ordinary course of Business under arm’s length
service or supply agreements) or granted any loans to the Seller Parties;

(t) hired or promoted any employees or changed the compensation or benefits of
any employee;

(u) made any lay-offs or other restructuring affecting its employees;

(v) ceased or deferred any capital expenditure in a manner that would be
inconsistent with past practice;

(w) changed its accounting methods and policies;

(x) and has not entered into any agreement or commitment, whether in writing or
otherwise, to do any of foregoing.

 

27



--------------------------------------------------------------------------------

3.5 Title to Property and Assets. Except as set forth on Schedule 3.5(a) of the
Company Disclosure Schedule, the Seller Parties have good and valid title to all
of the Acquired Assets, free and clear of all Liens, except for Permitted Liens.
Following the consummation of the transactions contemplated by this Agreement
and the execution of the instruments of transfer contemplated by this Agreement,
the Purchaser will acquire good and marketable title to all of the Acquired
Assets, free and clear of any Liens, other than Permitted Liens. Except as set
forth on Schedule 3.5(b) of the Company Disclosure Schedule, the Acquired Assets
include all of the tangible and intangible property of the Seller Parties
primarily used in, or otherwise necessary in the operation of, the Business.
Except as set forth on Schedule 3.5(c) of the Company Disclosure Schedule, all
of the tangible Acquired Assets (other than Inventory) are (a) suitable for the
uses to which they are currently employed, (b) in good operating condition and
repair, subject to normal and ordinary wear and tear, (c) regularly and properly
maintained, (d) free from any material defects and (e) adequate and sufficient
for all current operations of the Business. None of the Inventory included in
the Acquired Assets contains any material defect in design or materials that
would materially and adversely affect the use, functionality or performance of
such Inventory or the Acquired Technology. Schedule 3.5(d) of the Company
Disclosure Schedule sets forth as of April 30, 2008 a true, complete and
accurate list of each item, or each group of like items (stating the number), of
the tangible Acquired Assets, which list identifies (i) the type and location of
each such item or group of items, and (ii) to the extent available, the original
acquisition date and cost of such items.

3.6 Intellectual Property.

(a) Registered Intellectual Property Rights. Schedule 3.6(a)(i) of the Company
Disclosure Schedule contains a true and complete list of all Intellectual
Property Rights that have been registered with a Governmental Entity, including:
(i) for each patent and patent application, the patent number or application
serial number for each jurisdiction in which the patent or application has been
filed, the date filed or issued, the owner thereof, and the present status
thereof; (ii) for each registered trademark, trade name or service mark, the
application serial number or registration number, for each country, province and
state, and the class of goods covered, the date filed or issued, the owner
thereof, and the present status thereof; (iii) for any URL or domain name, the
registration date, any renewal date and name of registry, the date filed or
issued, the owner thereof, and the present status thereof; and (iv) for each
registered copyrighted work, the number and date of registration for each by
country, province and state in which a copyright application has been
registered, the date filed or issued, the owner thereof, and the present status
thereof (the “Registered Intellectual Property Rights”). Other than the
Intellectual Property Rights listed on Schedule 3.6(a)(i) of the Company
Disclosure Schedule, (A) no provisional applications, nonprovisional
applications, substitutions, extensions, reissues, reexaminations, renewals,
divisions, continuations, continuations-in-part, parents or other related
applications have been filed or issued with respect to the Acquired Technology,
and (B) no counterpart applications of the Registered Intellectual Property
Rights have been filed or issued in any country. As of the date of this
Agreement, all Registered Intellectual Property Rights are valid and subsisting.
All registration, maintenance, issue, annuities, renewal, and other fees
required to maintain the Intellectual Property Rights, which were due prior to
the date hereof, have been paid, and all necessary documents and certificates in
connection with Registered Intellectual Property Rights have been filed with the
relevant patent, copyright, trademark or other authorities in the United States
or foreign jurisdictions, as the case may be,

 

28



--------------------------------------------------------------------------------

for the purposes of maintaining such Registered Intellectual Property Rights.
Except as set forth on Schedule 3.6(a)(ii) of the Company Disclosure Schedule,
there are no actions that must be taken by the Seller Parties or KNE, to the
Company’s Knowledge, during the one hundred-twenty (120) day period beginning on
the date of this Agreement, including the payment of any registration,
maintenance, issue, annuities, renewal, and other fees or the filing of any
responses to U.S. Patent and Trademark Office office actions, documents,
applications or certificates for the purposes of obtaining, maintaining,
perfecting or preserving or renewing any Registered Intellectual Property
Rights. Except as otherwise set forth on Schedule 3.6(a)(i) of the Company
Disclosure Schedule, each owner listed in Schedule 3.6(a)(i) of the Company
Disclosure Schedule is listed in the records of the appropriate Governmental
Entity as the sole owner of record. KNE does not own any of the Registered
Intellectual Property Rights required to be listed in Schedule 3.6(a)(i).

(b) Licensed Intellectual Property Rights. Schedule 3.6(b)(i) of the Company
Disclosure Schedule lists all Contracts to which any of the Seller Parties is a
party with respect to any Intellectual Property Rights (“Intellectual Property
Contracts”) and a summary of the Seller Parties’ remaining payment and
accounting obligations, if any, with respect to each of such Intellectual
Property Contracts, other than “shrink wrap,” “click wrap” and other similar
license agreements relating to software applications that are generally
available to the public. Schedule 3.6(b)(ii) of the Company Disclosure Schedule
sets forth all Intellectual Property Contracts entered into between the Seller
Parties or KNE and a third party for use of third party Proprietary Rights by
the Seller Parties or KNE in connection with any of the Acquired Technology.
Except for “shrink wrap,” “click wrap” and other similar license agreements
relating to software applications that are generally available to the public, to
the extent that any third party Proprietary Rights are incorporated into,
integrated or bundled with, or used by the Seller Parties or KNE in the
development, manufacture or compilation of any of the Acquired Technology, the
Seller Parties have a written agreement with such third party with respect
thereto pursuant to which the Seller Parties or KNE either have obtained
complete, unencumbered and unrestricted ownership of, and are the exclusive
owners of, or have obtained perpetual, nonterminable licenses sufficient for the
conduct of the Business to all such third party Proprietary Rights.
Notwithstanding the foregoing, the Seller Parties are the sole and lawful owners
of all right, title, and interest in and to the Patent Rights to be assigned to
the Purchaser in connection with this Agreement, and the Seller Parties have
good and full right and lawful authority to sell and convey such Patent Rights
to the Purchaser. Except as set forth on Schedule 3.6(b)(iii) of the Company
Disclosure Schedule, as of the date of this Agreement, the Seller Parties and
KNE have not granted licenses or covenants not to sue, or sold or otherwise
transferred (other than standard licenses or rights to use granted to customers
and distributors in the ordinary course of its business) any of the Intellectual
Property Rights to any third party, and there exists no obligation by the Seller
Parties or KNE to assign, license or otherwise transfer any of the Intellectual
Property Rights to any third party (other than the obligations of the Seller
Parties hereunder). No party to any Intellectual Property Contract set forth on
Schedule 3.6(b)(i) of the Company Disclosure Schedule is in breach or default in
any material respect, and no written notice of termination has been given or
threatened. The Seller Parties and KNE do not have an explicit or implied legal
obligation, absolute or contingent, to any Person to sell, transfer or assign
any of the Intellectual Property Rights. None of the Intellectual Property
Contracts listed in Schedule 3.6(b)(i) of the Company Disclosure Schedule
grants, or sets forth or creates an obligation to grant, any third party
exclusive rights in, to or under any of the Intellectual

 

29



--------------------------------------------------------------------------------

Property Rights, or grants, or sets forth or creates an obligation to grant, any
third party the right to sublicense any of the Intellectual Property Rights.
Except pursuant to the Intellectual Property Contracts set forth on Schedule
3.6(b)(ii) of the Company Disclosure Schedule, the Seller Parties and KNE are
not compensating and have no obligation to compensate or account to any Person
for the use of any of the Intellectual Property Rights or Acquired Technology.
The consummation of the transactions contemplated by this Agreement will not
result in (i) the modification, cancellation, termination, suspension of, or
acceleration of any payments with respect to any Intellectual Property Contract,
nor give any third party to any Intellectual Property Contract the right to do
any of the foregoing, (ii) the forfeiture or termination of any of the
Intellectual Property Rights, or impair the right of the Purchaser or KNE to
use, possess, sell or license any of the Intellectual Property Rights, (iii) the
Purchaser’s or KNE’s granting to any third party any right to or with respect to
any Acquired Technology or Intellectual Property Rights owned by, or licensed
to, any Seller Party or KNE, (iv) the Purchaser’s or KNE’s being bound by, or
subject to, any non-compete or other restriction on the operation or scope of
its businesses, or (v) the Purchaser’s or KNE’s being obligated to pay any
royalties or other amounts to any third party in excess of those payable by the
Seller Parties or KNE, prior to the Closing. Following the Closing, the
Purchaser or, as the case may be, KNE, will be permitted to exercise all of the
rights of the Seller Parties under the Intellectual Property Contracts to the
same extent the Seller Parties or KNE would have been able had the transactions
contemplated by this Agreement not occurred and without the payment of any
additional amounts or consideration other than ongoing fees, royalties or
payments that the Seller Parties or KNE would otherwise be required to pay.

(c) Ownership.

(i) Except as set forth in Schedule 3.6(c)(i) of the Company Disclosure
Schedule, the Seller Parties are the sole and exclusive owner of, or otherwise
have a right to use, all Intellectual Property Rights, free and clear of any
Liens other than Permitted Liens. None of the Permitted Liens will interfere
with the Seller Parties’ ability to perform each of their obligations under this
Agreement including, without limitation, the transfer of Intellectual Property
Rights.

(ii) Except as set forth on Schedule 3.6(c)(ii) of the Company Disclosure
Schedule, no Person who has licensed Proprietary Rights to or from the Seller
Parties or KNE have ownership rights or license rights to improvements made by
Company or KNE in such Proprietary Rights.

(iii) The Acquired Assets, including but not limited to the Intellectual
Property Rights, constitute all Proprietary Rights used in or necessary for the
conduct of the Business, including the design, manufacture, license and sale of
the Acquired Technology, whether currently under development or in production.
For clarity, this Section 3.6(c)(iii) shall not be applicable with respect to
any allegation by a Third Party that the conduct of the Business by the
Purchaser infringes, misuses, misappropriates, breaches or otherwise violates
any Proprietary Rights of such Third Party, in which event Section 3.6(d) shall
be applicable.

 

30



--------------------------------------------------------------------------------

(d) Disputes. Except as set forth on Schedule 3.6(d) of the Company Disclosure
Schedule, as of the date of this Agreement, (i) none of the Intellectual
Property Rights or the Intellectual Property Contracts is the subject of any
pending or threatened litigation, (ii) no third party has provided the Seller
Parties or KNE with written notice that it claims any ownership of or right to
use any Intellectual Property Rights, and (iii) to the Knowledge of the Seller
Parties, no third party is infringing, misusing, misappropriating, breaching or
otherwise violating any Intellectual Property Right, Intellectual Property
Contract or the Acquired Technology. Except as set forth on Schedule 3.6(d) of
the Company Disclosure Schedule, to the Knowledge of the Seller Parties, as of
the date of this Agreement, the conduct of the Business, including the
production, servicing, design, development, use, import, branding, advertising,
promotion, marketing, manufacture and sale of the Acquired Technology (including
Acquired Technology currently under development), does not and will not when
conducted by the Purchaser and KNE in substantially the same manner following
the Closing, infringe, misuse, misappropriate, breach or otherwise violate any
Proprietary Rights of any Person (including any right to privacy or publicity)
or constitute unfair competition or trade practices under the laws of any
jurisdiction. No proceedings have been instituted against, or written notices
received by the Seller Parties or KNE, from any Person alleging that such
operation or any act or Acquired Technology (including Acquired Technology
currently under development) infringes, misuses, misappropriates, breaches or
otherwise violates any Proprietary Rights of any Person or constitutes unfair
competition or trade practices under the laws of any jurisdiction (nor do the
Seller Parties have any Knowledge of any basis therefor) or that any of the
Intellectual Property Rights are invalid. Without limiting the foregoing, no
interference, cancellation, opposition, reexamination, or other legal action
initiated by a third party is or has been pending against the Seller Parties or
KNE challenging scope, validity or ownership, anywhere in the world. Except as
set forth on Schedule 3.6(d) of the Company Disclosure Schedule, neither the
Seller Parties nor KNE have obtained or received any written opinion of counsel
regarding any Proprietary Right of a third party. The Intellectual Property
Rights and Acquired Technology are not subject to any outstanding judgment,
decree, order, writ, award, injunction or determination of an arbitrator or
court or other Governmental Entity (other than office actions and correspondence
regarding pending patent applications and trademark applications) restricting
the rights of the Seller Parties with respect thereto. The Seller Parties and
KNE are not engaging in and have not engaged at any time in any patent or
copyright misuse or any fraud or inequitable conduct, including with respect to
their respective patent applications, trademark applications or copyright
registration applications. Without limiting the foregoing, to the Knowledge of
the Seller Parties, there is no information, materials, facts, or circumstances,
including any information or fact that would constitute prior art, that would
render any of the Intellectual Property Rights invalid or unenforceable, or
would adversely affect any pending application for Proprietary Rights, and the
Seller Parties and KNE have not misrepresented, or failed to disclose, and have
no Knowledge of any misrepresentation or failure to disclose, any fact or
circumstances in any application for Intellectual Property Rights that would
constitute fraud or a misrepresentation with respect to such application or that
would otherwise affect the validity or enforceability of Intellectual Property
Rights.

(e) Employees. Except as set forth on Schedule 3.6(e) of the Company Disclosure
Schedule, all Intellectual Property Rights owned by the Seller Parties or KNE
were developed by current or former employees, consultants, independent
contractors or agents of the Seller Parties or KNE and (if not owned as a matter
of law) have been assigned to the Seller

 

31



--------------------------------------------------------------------------------

Parties or KNE and are free of any claims of such employees, consultants,
independent contractors or agents thereto. Each current or former employees,
consultants, independent contractors or agents of the Seller Parties or KNE
engaged in any activity involving the design, development or other similar
inventive activities on behalf of the Business have executed a valid and binding
written agreement with the applicable Seller Party or KNE sufficient to vest
title in such Seller Party or KNE of all Acquired Technology and Intellectual
Property Rights created by such employee, consultant, independent contractor or
agent in the scope of his or her services or employment for such Seller Party or
KNE and requiring such employee, consultant, independent contractor or agent to
maintain the confidentiality of all such Seller Party’s confidential information
as defined therein. All such agreements are assignable by the Seller Parties
without further approvals from any other party and shall be assigned to the
Purchaser as of the Effective Time. To the Seller Parties’ Knowledge, no current
or former employee, consultant, independent contractor or agent of the Seller
Parties or KNE (i) is in violation of any term or covenant of any agreement
relating to employment, invention disclosure, invention assignment,
nondisclosure or noncompetition or any other agreement with any third party by
virtue of such employee, consultant or independent contractor being employed by,
or performing services for, the Seller Parties or KNE or using trade secrets or
proprietary information of others without permission, (ii) has developed any
Acquired Technology or other copyrightable, patentable or otherwise proprietary
work for the Seller Parties or KNE that is subject to any agreement under which
such employee, consultant or independent contractor has assigned or otherwise
granted, or is obligated to assign or otherwise grant, to any third party any
rights (including Intellectual Property Rights) in or to such Acquired
Technology or other copyrightable, patentable or otherwise proprietary work, or
(iii) has developed any technology, software or other copyrightable, patentable
or otherwise proprietary work for the Seller Parties or KNE that is subject to
any agreement under which such employee, consultant, independent contractor or
agent has assigned or otherwise granted, or is obligated to assign or otherwise
grant, to any third party any rights in or to such technology, software or other
copyrightable, patentable or otherwise proprietary work. The Seller Parties have
no Knowledge that any of its or KNE’s current or former employees, consultants,
independent contractors or agents are obligated under any agreement, or subject
to any judgment, decree or order of any Governmental Entity, that would
interfere with the use of their efforts to promote the interests of the Seller
Parties and KNE or that would conflict with the Business.

(f) Confidentiality. The Seller Parties and KNE have taken reasonable steps to
protect and preserve the confidentiality of all confidential or non-public
information, including trade secrets, included in the Intellectual Property
Rights. To the Knowledge of the Seller Parties, all use, disclosure or
appropriation of such information by or to a third party has been pursuant to
the terms of a written agreement between the Seller Parties or KNE and such
third party. To the Knowledge of the Seller Parties, all use, disclosure or
appropriation of such information by or to the Seller Parties or KNE have been
pursuant to the terms of a written agreement or other legal binding arrangement
between the Seller Parties or KNE and the owner of such information, or is
otherwise lawful. Without limiting the foregoing, to the Knowledge of the Seller
Parties, (i) there has been no misappropriation of any trade secrets or other
confidential Intellectual Property Rights or Acquired Technology used in
connection with the business of the Seller Parties or KNE by any Person and
(ii) no employee, consultant, independent contractor or agent of the Seller
Parties or KNE has misappropriated any trade secrets of any other Person in the
course of performance as an employee, independent contractor or agent of the
business.

 

32



--------------------------------------------------------------------------------

(g) Transferability. After the Effective Time, all Intellectual Property Rights
will be fully transferable, alienable or licensable by the Purchaser or KNE
without restriction and without payment of any kind to any third party. The
Seller Parties and KNE have not transferred any portion of ownership of, granted
any exclusive license of or right to use, or authorized the retention of any
exclusive rights to use or joint ownership of, any of the Intellectual Property
Rights to any third party or knowingly permitted any of the Intellectual
Property Rights to enter the public domain or, with respect to any of the
Intellectual Property Rights for which the Seller Parties or KNE have submitted
an application or obtained a registration, to lapse (other than (i) through the
expiration of a Registered Intellectual Property Right at the end of its maximum
statutory term or (ii) applications abandoned and listed in Schedule 3.6(g) of
the Company Disclosure Schedule ).

(h) Enforcement. Except as set forth on Schedule 3.6(h) of the Company
Disclosure Schedule, the Seller Parties have the right to bring actions for
infringement or misappropriation of all Intellectual Property Rights.

(i) Indemnity Obligations. Schedule 3.6(i) of the Company Disclosure Schedule
lists all material Intellectual Property Contracts, between the Seller Parties
or KNE and any other person wherein or whereby the Seller Parties or KNE have
agreed to, or assumed, any obligation or duty to warrant, indemnify, reimburse,
hold harmless, guaranty or otherwise assume or incur any obligation or liability
or provide a right of rescission with respect to the infringement or
misappropriation by the Seller Parties or KNE or such other Person of the
Proprietary Rights of any Person other than the Seller Parties.

(j) Government Funding. No (i) government funding, including funding pursuant to
a government grant; (ii) facilities or personnel of a university, college, other
educational or medical institution or research center; or (iii) funding from any
Person (other than the Seller Parties) was used in the development of the
Intellectual Property Rights. No current or former employee, consultant,
independent contractor, or agent of the Seller Parties, who was involved in, or
who contributed to, the creation or development of any Intellectual Property
Rights, was employed by or has performed services for any government,
university, college or other educational or medical institution or research
center during a period of time during which such employee, consultant,
independent contractor, or agent was also performing services for the Seller
Parties.

(k) Export. To the Knowledge of the Seller Parties, (i) the Seller Parties and
KNE have obtained all approvals of Governmental Entities necessary for exporting
the Acquired Technology outside the United States (with respect to the Seller
Parties) or Germany (with respect to KNE) in accordance with all applicable
United States or German export control, embargo and other regulations, and
importing the Acquired Technology into any country in which the Acquired
Technology is now sold or licensed for use, and (ii) all such export and import
approvals in the United States and throughout the world are valid, current,
outstanding and in full force and effect.

(l) Payments. Except as set forth on Schedule 3.6(l) of the Company Disclosure
Schedule, there are no royalties, fees, honoraria or other payments payable by
the Seller Parties or KNE to any Person by reason of the ownership, development,
use, license, sale

 

33



--------------------------------------------------------------------------------

or disposition of Intellectual Property Rights or Acquired Technology, other
than salaries and sales commissions paid to employees and sales agents in the
ordinary course of business.

(m) Small Business Status. The Seller Parties have not claimed a particular
status, including “Small Business Status,” in the application for any
Intellectual Property Rights, which claim of status was at the time made, or
which has since become, inaccurate or false.

(n) Defects The Acquired Technology does not (a) contain any defect or error in
design that would materially and adversely affect the use or performance of the
Acquired Technology; (b) with respect to the Inventory included in the Acquired
Assets, contain any material defect in design that would materially and
adversely affect the use or performance of the Acquired Technology; or (c) to
the Knowledge of the Seller Parties, fail to comply with any applicable warranty
or other contractual commitment relating to the use, functionality or
performance of such Acquired Technology.

(o) Harmful Code. To the Knowledge of the Seller Parties, any Software or
firmware incorporated in or provided with the Acquired Technology, and any media
used to distribute it, contain at delivery no computer instructions, circuitry
or other technological means whose purpose or effect is to disrupt, damage or
negatively interfere with any use of any customer’s computer and communications
facilities or equipment (“Harmful Code”), and the Seller Parties have used
commercially reasonable efforts to prevent the introduction of such Harmful Code
to all Software, firmware and media distributed, licensed or sold by the Seller
Parties or KNE. “Harmful Code” includes (a) any instrumentality that could cause
the Software or firmware to fail to be operative upon command of or by design by
the Seller Parties, and (b) any code containing viruses, trojan horses, worms,
or like destructive code or code that self-replicates. None of the Software
incorporated in the Acquired Technology is, in whole or in part, subject to the
provisions of any open source or quasi-open source license agreement, or any
other agreement obligating the Seller Parties or KNE to make source code
available to third parties or to publish source code. The Seller Parties and KNE
have not entered into any agreement requiring the Seller Parties or KNE to place
the source code or other technology incorporated in the other Acquired
Technology in escrow so that a licensee might obtain access to it upon the
occurrence of any release condition.

(p) Publicly Available Software. Except as set forth on Schedule 3.6(p) of the
Company Disclosure Schedule, no Acquired Technology (including any Acquired
Technology currently under development) contains any Publicly Available
Software. All Publicly Available Software used by the Seller Parties and KNE has
been used in its entirety and without modification. The Seller Parties have not
incorporated or otherwise used Publicly Available Software in a manner that
would require, or condition the use or distribution of any Acquired Technology
on the disclosure, licensing or distribution of any source code for any portion
of such Acquired Technology. “Publicly Available Software” means: (A) any
Software that contains, or is derived in any manner in whole or in part from,
any Software that is distributed as free Software, open source Software (e.g.
Linux) or under similar licensing or distribution models; or (B) any Software
that may require as a condition of use, modification or distribution that such
Software or other Software incorporated into, derived from or distributed with
such Software: (i) be disclosed or distributed in source code form; (ii) be
licensed for the purpose of making derivative works; or (iii) be redistributable
at no charge.

 

34



--------------------------------------------------------------------------------

(q) Access to Information. The Seller Parties or KNE have not entered into any
agreement requiring the Seller Parties or KNE to grant any access or rights to
the source code or technical design or manufacturing documentation necessary to
make the Acquired Technology or to place such materials or other technology
incorporated in the Acquired Technology so that a licensee might obtain access
to it upon the occurrence of any release condition. No event has occurred, and
no circumstance or condition exists, that (with or without notice or lapse of
time) will, or could reasonably be expected to, result in the delivery, license,
or disclosure of any source code for any Acquired Technology to any other person
who is not, as of the date of this agreement, an employee of the Seller Parties
or KNE.

3.7 Material Contracts.

(a) Except as set forth on Schedule 3.7(a) of the Company Disclosure Schedule,
as of the date of this Agreement, no Seller Party is a party to or bound by, and
the Acquired Assets are not subject to, any of the following Contracts (in each
case below, to the extent that the same relates primarily to, or is otherwise
necessary to the operation of the Business, the Acquired Assets or the Assumed
Liabilities):

(i) any Contracts for the purchase or sale of Inventory entered into in the
ordinary course of business, which either individually or in conjunction with
Contracts with the same party, and in connection with the same matter, relate to
commitments in excess of $25,000 per annum (including any agreements requiring
the payment of any royalties, milestones, minimum purchase payments or other
guarantees made by or on behalf of the Company);

(ii) any Contracts relating to the purchase, lease or similar arrangement of any
machinery, equipment, furniture, fixture or similar property having a value in
excess of $25,000;

(iii) any Contracts with (A) any director, officer, employee or Affiliate of any
Seller Party involving payments in excess of $5,000 per annum (or the equivalent
amount in another currency), or (B) to the Knowledge of the Seller Parties, any
Affiliate or family member of any of the foregoing involving payments in excess
of $5,000 per annum;

(iv) any agreement with any independent contractor or similar Contract that
(x) involves the payment or receipt of more than $25,000 per annum and (y) is
not terminable within thirty (30) days’ notice or less without penalty,
liability or premium;

(v) any currently effective collective bargaining or union agreements with
respect to its employees;

(vi) any agreement (A) restricting any Seller Party from engaging,
participating, or competing with any other Person, in any line of business,
market or geographic area, or to make use of any Intellectual Property Rights;
(B) granting most favored nation pricing, exclusive sales, distribution,
marketing or other exclusive rights, rights of first refusal or rights of first

 

35



--------------------------------------------------------------------------------

negotiation to any other Person; (C) otherwise limiting the right of any Seller
Party to make, use, sell, offer for sale, import, or distribute any Acquired
Technology or services related thereto; or (D) any agreement pursuant to which
any Seller Party has granted exclusive rights with respect to the Acquired
Technology, including any Intellectual Property Rights;

(vii) any agreement of guarantee, credit support, assumption or endorsement of,
any indebtedness for borrowed money of other Persons;

(viii) any line of credit, standby financing, revolving credit or other similar
financing arrangement of any sort that is secured by any Acquired Assets;

(ix) any agreement relating to any joint venture or partnership arrangement
between any Seller Party, on the one hand, and a third party, on the other hand;

(x) any leases for real property or personal property;

(xi) any distributorship, customer sales or leasing Contracts under which any
Seller Party is currently providing or receiving products or services and
involving more than $25,000 per annum; and

(xii) any Contract of indemnification or warranty, other than (A) under a Seller
Party’s unmodified forms of standard customer/distribution agreements, the forms
of which have been made available to the Purchaser or its counsel, or
(B) warranties implied by Law;

(xiii) any Contract pursuant to which any Seller Party has acquired or divested
a business or entity, or all or substantially all of the assets of a business or
entity, whether by way of merger, consolidation, purchase of stock, purchase or
sale of assets, license or otherwise;

(xiv) any Contract with any Governmental Entity;

(xv) any confidentiality, secrecy or non-disclosure Contract in effect other
than (A) any such Contract entered into with customers or distributors in the
ordinary course of business pursuant to a Seller Party’s standard unmodified
form (a copy of which has been made available to the Purchaser or its counsel)
and (B) any such Contract entered into in connection with a possible disposition
by the Company of the Business, the terms of which prohibit the applicable
Seller Party from disclosing the existence of such Contract, the parties thereto
and/or the provisions thereof;

(xvi) any agreement pursuant to which rights of any third party are triggered or
become exercisable, or under which any other consequence, result or effect
arises, in connection with or as a result of the execution of this Agreement or
the consummation of the transactions contemplated hereunder,

 

36



--------------------------------------------------------------------------------

either alone or in combination with any other event, which trigger or exercise
of rights, consequence, result or effect would materially impair the ability of
the Purchaser to consummate the transactions hereunder or operate the Business
after Closing; and

(xvii) any Contracts related to research or development with respect to Acquired
Technology.

The agreements, documents and instruments set forth on Schedule 3.7(a) of the
Company Disclosure Schedule are collectively with the KNE Contracts referred to
herein as “Material Contracts”. Except as otherwise set forth in Schedule 3.7(a)
of the Company Disclosure Schedule, true, complete and correct copies of each
document or instrument constituting a Material Contract in its complete, current
and up-to-date version and true, complete and correct written description of the
material terms of any non-written Contract listed on Schedule 3.7(a) of the
Company Disclosure Schedule (Material Contracts) have been made available to the
Purchaser by virtue of having been posted on the electronic data room.

(b) Except as set forth on Schedule 3.7(b) of the Company Disclosure Schedule,
all of the Material Contracts are valid, binding in accordance with their
respective terms, in full force and effect, and enforceable against (i) the
Seller Party or KNE (as applicable) which are a party thereto, and (ii) to the
Knowledge of the Seller Parties and KNE, each third party which is party
thereto, in accordance with their respective terms, except, in each case, to the
extent that enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other Laws affecting the enforcement
of creditors’ rights generally and by general principles of equity, regardless
of whether such enforceability is considered in a proceeding at law or in
equity.

(c) Except as set forth on Schedule 3.7(c) of the Company Disclosure Schedule,
neither any Seller Party nor KNE is in default under or in breach or violation
of any Material Contract. To the Knowledge of the Seller Parties, no other party
is in default under or in breach or violation of any Material Contract.

(d) The agreements, documents and instruments set forth on Schedule 3.7(d) of
the Company Disclosure Schedule are referred to herein as the “KNE Contracts”.
Other than the KNE Contracts, KNE is not a party to any Contract.

3.8 Compliance with Laws.

(a) The Seller Parties. Each of the Seller Parties is not in material violation
of any, and has not received any written notices of a material violation with
respect to any, applicable Laws with respect to the conduct, ownership or
operation of the Business. None of the Acquired Technology, the Acquired Assets,
or the Inventory violates any Environmental Laws, and the manufacture,
packaging, and distribution of the Acquired Technology has been in material
compliance with all Environmental Laws.

(b) KNE. KNE is not in material violation of any, and has not received any
written notices of a material violation with respect to any, applicable Laws
with respect to the conduct, ownership or operation of the KNE’s business. KNE
is in material compliance with all

 

37



--------------------------------------------------------------------------------

Environmental Laws, and has obtained and materially complied with all Permits
applicable to it under Environmental Laws.

3.9 Litigation.

(a) Seller Parties. Except as set forth on Schedule 3.9(a) of the Company
Disclosure Schedule, there is no private or governmental Action or, to the
Knowledge of the Seller Parties, investigation, pending before any Governmental
Entity, or, to the Knowledge of the Seller Parties, threatened against the
Seller Parties or any of their respective officers or directors (in their
capacities as such), in each case with respect to the Business or the Acquired
Assets. There is no unsatisfied judgment, decree or order against the Seller
Parties, or, to the Knowledge of the Seller Parties, any of their respective
directors or officers (in their capacities as such) related to the Business. As
of the date hereof, there is no Action pending or, to the Knowledge of the
Seller Parties, threatened against the Seller Parties which, if adversely
determined could reasonably be expected to have a material adverse effect on the
Business (taken as a whole).

(b) KNE. Except as set forth on Schedule 3.9(b) of the Company Disclosure
Schedule, there is (and there was in the past three (3) years) no private or
governmental Action or, to the Knowledge of the Seller Parties, investigation,
pending before any Governmental Entity, or, to the Knowledge of the Seller
Parties, threatened against KNE or any of its officers or directors (in their
capacities as such). There is no unsatisfied judgment, decree or order against
KNE, or, to the Knowledge of the Seller Parties, any of its directors or
officers (in their capacities as such). As of the date hereof, there is (and
there was in the past three (3) years) no Action pending or, to the Knowledge of
the Seller Parties, threatened against KNE which, if adversely determined could
reasonably be expected to have a material adverse effect on KNE.

3.10 Health Care Compliance. Without limiting the generality of Section 3.8:

(a) The Seller Parties, KNE and their respective directors, officers, employees,
and agents (while acting in such capacity) are, and at all times during the past
three (3) years have been, in material compliance with all relevant health care
Laws applicable to the Seller Parties and KNE, including, but not limited to,
the FDA Act, the federal Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the
civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the Anti-Inducement Law (42 U.S.C.
§ 1320a-7a(a)(5)), and the exclusion laws, SSA § 1128 (42 U.S.C. 1320a-7), and
the regulations promulgated pursuant to such Laws, and comparable state Laws,
and all other local, state, federal, national, supranational and foreign Laws
relating to the regulation of the Seller Parties and KNE (collectively, “Health
Care Laws”). None of the Seller Parties or KNE has received any notification,
correspondence or any other communication from any Governmental Entity of
potential or actual non-compliance by, or liability of, such Seller Party or KNE
under any Health Care Laws. To the Knowledge of the Seller Parties and KNE, no
circumstances exist that would be reasonably likely to constitute a violation of
any Health Care Law.

(b) There is no lawsuit, action, other proceeding or claim pending, received or
threatened against any of the Seller Parties or KNE which relates in any way to
a violation of any Health Care Law or other Law pertaining to governmental
health care programs or which could

 

38



--------------------------------------------------------------------------------

result in the imposition of penalties against or the exclusion of the Seller
Parties or KNE from participation in any such health care program. None of the
Seller Parties, KNE or any of their respective officers, directors, employees or
agents has engaged in any activity which is reasonable cause for civil penalties
or mandatory or permissive exclusion from any governmental health care program.

(c) Each of the Seller Parties and KNE has obtained and maintained each Permit,
and all of such Permits are in full force and effect. All of the Permits are
listed on Schedule 3.10(c) of the Company Disclosure Schedule. None of the
Seller Parties or KNE has received any communication from any Governmental
Entity regarding, and, there are no facts or circumstances (including, without
limitation, the performance of the transactions contemplated under this
Agreement) that are likely to give rise to, (i) any material adverse change in
any Permit, or any failure to materially comply with any applicable Laws or any
term or requirement of any Permit or (ii) any revocation, withdrawal,
suspension, cancellation, limitation, termination or material modification of
any Permit.

(d) All applications, notifications, submissions, information, claims, reports
and statistics and other data and conclusions derived therefrom, utilized as the
basis for or submitted in connection with any and all requests for a Permit from
the FDA or other Governmental Entity relating to the Seller Parties or KNE, the
Business and the Acquired Technology, when submitted to the FDA or other
Governmental Entity were true, complete and correct in all material respects as
of the date of submission and any necessary or required updates, changes,
corrections or modification to such applications, submissions, information and
data have been submitted to the FDA or other Governmental Entity.

(e) Except as set forth in Schedule 3.10(e) of the Company Disclosure Schedule,
during the past three (3) years, the Seller Parties and KNE have not had any
manufacturing site subject to a Governmental Entity (including FDA) shutdown or
import or export prohibition, nor received any FDA Form 483 or other
Governmental Entity notice of inspectional observations, “warning letters,”
“untitled letters” or similar correspondence or notice from the FDA or other
Governmental Entity in respect of the Business and alleging or asserting
noncompliance with any applicable Laws, Permits, and, to the Knowledge of the
Seller Parties, neither the FDA nor any Governmental Entity is considering such
action.

(f) All preclinical and clinical trials in respect of the Acquired Technology
that have been or are being conducted by or on behalf of the Seller Parties or
KNE and that have been submitted to any Governmental Entity, including the FDA
and its counterparts worldwide, in connection with any Registration or other
Permit, are being or have been conducted in compliance in all material respects
with the required experimental protocols, procedures and controls pursuant to
applicable Laws, including, but not limited to, the FDA Act and its applicable
implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and 812. Neither the
Seller Parties nor KNE has received any notices, correspondence or other
communication from the FDA or any other Governmental Entity requiring the
termination, suspension or material modification of any clinical trials
conducted by, or on behalf of, a Seller Party or KNE, or in which a Seller Party
or KNE has participated, and to the Seller Parties’ Knowledge, there is not
reason to believe that the FDA or any other Governmental Entity is considering
such action.

 

39



--------------------------------------------------------------------------------

(g) None of the Seller Parties is the subject of any pending or, to the
Knowledge of the Seller Parties, threatened investigation in respect of the
Seller Parties or the Acquired Technology, by the FDA pursuant to its “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities” Final
Policy set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any amendments
thereto. None of the Seller Parties or KNE, nor any of their officers, employees
or agents has been convicted of any crime or engaged in any conduct that could
result in a material debarment or exclusion (i) under 21 U.S.C. Section 335a, or
(ii) any similar Law. As of the date hereof, no claims, actions, proceedings or
investigations that would reasonably be expected to result in such a material
debarment or exclusion are pending or threatened against the Seller Parties, KNE
or any of their officers, employees or agents.

(h) Except as set forth in Schedule 3.10(h) of the Company Disclosure Schedule,
there have been no recalls, field notifications, field corrections, market
withdrawals or replacements, warnings, “dear doctor” letters, investigator
notices, safety alerts or other notice of action relating to an alleged lack of
safety, efficacy, or regulatory compliance of the Acquired Technology (“Safety
Notices”) during the past two (2) years. Schedule 3.10(h) of the Company
Disclosure Schedule lists (i) all such Safety Notices, (ii) the dates such
Safety Notices, if any, were resolved or closed, and (iii) to the Seller
Parties’ Knowledge, any material complaints with respect to the Acquired
Technology that are currently unresolved. To the Seller Parties’ Knowledge,
there have been no material product complaints with respect to the Acquired
Technology, and to the Seller Parties’ Knowledge, there are no facts that would
be reasonably likely to result in (i) a material Safety Notice with respect to
the Acquired Technology, (ii) a change in the marketing classification or a
material change in labeling of any the Acquired Technology; or (iii) a
termination or suspension of marketing or testing of any the Acquired
Technology.

3.11 Customers and Suppliers.

(a) Schedule 3.11(a) of the Company Disclosure Schedule contains a true and
complete list of (i) the twenty (20) largest customers and the ten (10) largest
distributors of the Business based on sales made during the period beginning on
January 1, 2007 and ending on March 31, 2008, along with the total amount of
sales made by the Business thereto for each calendar month contained in such
period and (ii) the ten (10) largest suppliers of the Business, in order of
dollar volume, during (x) the twelve-month period ended June 30, 2007 and
(y) the nine-month period ended March 31, 2008, showing in each case the total
business in dollars from each supplier during such period.

(b) Except as set forth on Schedule 3.11(b) of the Company Disclosure Schedule,
since November 30, 2007, (i) there has not been any material adverse change in
the business relationship of any Seller Party or of KNE with any customer or
supplier named on Schedule 3.11(a) of the Company Disclosure Schedule,
(ii) neither any Seller Party nor KNE has received any written communication
from any customer, original equipment manufacturer, value-added reseller,
distributor or supplier named on Schedule 3.11(a) of the Company Disclosure
Schedule of any intention to terminate or materially modify existing Contracts
with such Seller Party or KNE and (iii) neither any Seller Party nor KNE has
received any written communication from any supplier that such supplier expects
in the foreseeable future any material difficulty in obtaining, in the quantity
and quality and at a price consistent with past

 

40



--------------------------------------------------------------------------------

practice, the raw materials, supplies or component products required for the
manufacture, assembly or production of the Acquired Technology.

3.12 Books and Records. The Books and Records are stated in reasonable detail
and accurately and completely reflect in all material respects all material
information relating to the Business, the location of its assets and properties,
and the nature of the material transactions giving rise to its obligations or
accounts receivable.

3.13 Affiliate Transactions. Except as set forth in Schedule 3.13 of the Company
Disclosure Schedule, neither any officer nor any director of any Seller Party or
KNE, nor any child, spouse, parent or sibling or any other family member of any
such officer or director, or any Affiliate of any Seller Party or KNE:

(a) directly or indirectly owns, in whole or in part, any property, asset or
right of material significance, used in connection with the Business; or

(b) directly or indirectly has an interest in or is party to any Assumed
Contract or KNE Contract.

3.14 Warranties; Product Liability.

(a) Warranties. Except as set forth in Schedule 3.14(a) of the Company
Disclosure Schedule, (i) there are no warranties (other than those warranties
implied by law), written or oral, with respect to any Acquired Technology,
(ii) there are no claims pending or, to the Knowledge of the Seller Parties,
threatened, with respect to any such warranty, (iii) to the Knowledge of the
Seller Parties, there exists no valid basis for any such claims and (iv) the
Seller Parties have determined that, under GAAP, the appropriate reserve for
warranty expense related to the Business is $0.

(b) Product Liability. Except as set forth in Schedule 3.14(b) of the Company
Disclosure Schedule, there have been no product liability claims, suits, actions
or proceedings involving any Seller Party or KNE relating to the Acquired
Technology nor, to the Knowledge of the Seller Parties, has any such claim,
suit, action or proceeding been threatened.

3.15 Financial Information. Schedule 3.15 of the Company Disclosure Schedule
sets forth the aggregate U.S. and international sales of the Business, by each
product included in the Acquired Technology and by month during the period
beginning on July 1, 2006 and ending on March 31, 2008 (collectively, the
“Financial Information”). The Financial Information is true and correct, in all
material respects, and has been prepared in accordance with the books and
records of the Seller Parties and KNE, which books and records have been
maintained in a manner consistent with past practice

3.16 Receivables. Except as set forth in Schedule 3.16 of the Company Disclosure
Schedule, all of the Trade Receivables arose out of bona fide, arms-length
transactions for the sale of goods or the performance of services in the
ordinary course of the Business, and all such Trade Receivables are good and
collectible (or have been collected) in the ordinary course of the Business in
accordance with their terms, and at the aggregate recorded amounts thereof,
using normal collections practices. Except as set forth in Schedule 3.16 of the

 

41



--------------------------------------------------------------------------------

Company Disclosure Schedule, none of such receivables is or was subject to any
counterclaim or set off, including any recourse from customers of the Business.
Since November 30, 2007, there has not been a material change in the aggregate
amount of the Trade Receivables of any Seller Party or a material adverse change
in the aging thereof with respect to the Business. None of the Seller Parties
has any outstanding sales on approval or other contingent sales with respect to
the Business.

3.17 Inventory. Except as set forth in Schedule 3.17 of the Company Disclosure
Schedule, the Inventory (a) was acquired or produced in the ordinary course of
the Business, (b) is in the physical possession of the Seller Parties or KNE or
in transit to or from a customer or supplier of the Seller Parties, (c) has not
been pledged as collateral or otherwise is subject to any Lien and is not held
on consignment from others and (d) is good, undamaged, non-obsolete and
merchantable and is of a quality and quantity presently useable and saleable in
the ordinary course of the Business, consistent with industry custom and
business practices. The Inventory is not excessive in kind or amount as slow
moving, in the light of the business of the Seller Parties and KNE has done or
expected to be done. Items of below-standard quality, damaged items and items
not readily saleable in the ordinary course of business have been written down
in value in accordance with GAAP. The value at which the Inventory is carried on
the books of the Seller Parties reflects the lower of cost (on an average
costing basis methodology) or market, and is based on quantities determined by
physical count, all in accordance with GAAP.

3.18 Disclosure. None of this Agreement, the Company Disclosure Schedule, any
Schedule, Exhibit or certificate or other instrument delivered or to be
delivered pursuant to this Agreement or any other Transaction Document contains
or will contain any untrue statement of a material fact, or omits or will omit
any statement of a material fact necessary to make the statements contained
herein or therein not misleading.

3.19 No Brokers. Except as set forth on Schedule 3.19 of the Company Disclosure
Schedule, no Seller Party is obligated for the payment of fees or expenses of
any broker or finder in connection with the origin, negotiation or execution of
this Agreement or in connection with any transaction contemplated hereby.

3.20 Distributors. Schedule 3.20 of the Company Disclosure Schedule contains a
list of distributors of the Business. The Seller Parties have made available to
the Purchaser full and complete copies of all distribution Contracts with the
distributors set forth on Schedule 3.20 of the Company Disclosure Schedule.
Since June 30, 2006, no distribution relationship with any Seller Party for the
Business or KNE has been terminated (whether by distributor or by a Seller Party
or KNE) and no distributor of any Seller Party for the Business or KNE has
notified any Seller Party or KNE of its intent to alter its distribution
relationship.

3.21 Entire Business. Except for the Excluded Assets, the Acquired Assets, when
utilized by a labor force substantially similar to that employed by the Seller
Parties in connection with the Business, are adequate to conduct the Business in
all material respects as currently conducted.

3.22 Labor Matters of KNE.

 

42



--------------------------------------------------------------------------------

(a) Schedule 3.22(a) of the Company Disclosure Schedule contains a true and
complete list of the managing directors and all employees of KNE as of the date
hereof setting forth their name, their functions, date of employment, salaries,
maximum amount of performance-related payments, sales or profit participations
and all rights and other benefits which are in excess of the statutory minimum
requirements (including with respect to notice periods). True and complete
copies of the managing directors’ service agreements and the employees’
employment agreements have been made available to the Purchaser by virtue of
having been posted on the electronic data room for at least three (3) days prior
to the execution of this Agreement. As of the date hereof, no notice of
termination of the employment of any employee has been given nor does KNE or, to
the Knowledge of the Seller Parties or of the managing directors of KNE, any
employee intend to terminate such employment. Neither KNE nor, to the Knowledge
of the Seller Parties or of the managing directors of KNE, any employee is in
breach of the terms of employment. KNE does not employ any free-lancers or
consultants. None of KNE’s employees enjoys special dismissal protection
(Sonderkündigungsschutz) including, without limitation, due to severe
disability, maternity leave, parental leave, works council membership, old-age
part-time, etc.

(b) No works council (Betriebsrat) exists at KNE. KNE is not a party to or
obligated with respect to any collective bargaining agreements or contracts with
any labor union or other representative of employees (including any works
council (Betriebsrat)) and is not bound by or obligated under any standard
practices (betriebliche Übung), collective grants (Gesamtzusagen), social plans
(Sozialpläne) or equalization of interest agreements (Interessenausgleiche).
Except for mandatory benefit schemes under applicable law KNE is not bound by
any commitment (whether vested or non-vested) to pay any pension (including
retirement and early-retirement payments, disablement pensions, pensions for
surviving dependants to any current or former managing directors or employees)
or to make any contributions with respect to any retirement, death, sickness,
disability or medical benefits for any of its current or former managing
directors or employees.

(c) Except as set forth on Schedule 3.22(a) of the Company Disclosure Schedule,
no stock option plans and profit participation plans under which KNE has or will
have any Liability apply to any current or former managing director or employee
of KNE and no loans have been granted by KNE to any such managing directors or
employees. Neither the Seller Parties nor KNE has granted or promised to any
managing director or employee any payment or benefit which will become payable
or arise as a result of the transactions contemplated under this Agreement.

(d) No strike or union organizational activity has occurred with respect to KNE
or is pending or, to the Knowledge of the Seller Parties, threatened against
KNE. Except as set forth on Schedule 3.22(d) of the Company Disclosure Schedule,
there is not currently pending against KNE, nor has there been pending against
KNE at any time, any allegation, claim, charge or complaint of an unfair labor
practice, or of employment discrimination, harassment or retaliation, denial of
leave time or benefits or breach of contract. To the Knowledge of the Seller
Parties, no employee has, in connection with his or her performance of services
on behalf of KNE, breached any restrictive covenant or any other obligation that
he or she owes to any third party. Except as set forth on Schedule 3.22(d) of
the Company Disclosure

 

43



--------------------------------------------------------------------------------

Schedule, no employee of KNE is currently on short-term disability or long-term
disability or on any other leave of absence.

3.23 KNE Balance Sheet. The KNE Balance Sheet was prepared in accordance with
GAAP and in a manner consistent with the past practices used in the preparation
of the accounts for the preceding financial year (including the consistent use
of any discretionary rights – Bilanzierungs- und Bewertungswahlrechte). The KNE
Balance Sheet is true and correct and gives a true and fair view of the
financial condition, assets and liabilities and results of operation of KNE as
of the date specified therein and for the periods covered by such statement in
conformity with GAAP applied consistently. There are no facts which would
require a change of the KNE Balance Sheet, if such facts had been known at the
time when the KNE Balance Sheet was prepared. The KNE Balance Sheet has been
prepared in accordance with the books and records of KNE, which books and
records have been maintained in accordance with GAAP and in a manner consistent
with past practice. Such books and records are in KNE’s unrestricted possession.

3.24 Absence of Undisclosed Liabilities of KNE. KNE does not have any
Liabilities arising out of any transaction, series of transactions, action or
inaction entered into or occurring on or prior to the date hereof, or any state
of facts or condition existing on or prior to the date hereof, except (a) as and
to the extent reflected and accrued for or reserved against in the KNE Balance
Sheet; (b) for liabilities and obligations which have arisen in connection with
the operation of KNE’s business after March 31, 2008 in the ordinary course of
business consistent with past custom and practice (none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
Contract, breach of warranty, tort, infringement or violation of Law by KNE and
none of which is, individually or in the aggregate, material); (c) for
liabilities specifically delineated on Schedule 3.24 of the Company Disclosure
Schedule, and (d) for any executory obligations arising under any KNE Contract
that do not arise from or relate to a breach of such contract.

3.25 Assets of KNE. Except as set forth on Schedule 3.25(a) of the Company
Disclosure Schedule, KNE has good and valid title to all fixed and current
assets reflected in the KNE Balance Sheet (except for Inventory disposed of in
the ordinary course of business consistent with past practice since the date of
the KNE Balance Sheet), free and clear of all Liens, except for Permitted Liens.
All of KNE’s tangible assets are (a) suitable for the uses to which they are
currently employed, (b) in good operating condition and repair, subject to
normal and ordinary wear and tear, (c) regularly and properly maintained,
(d) free from any material defects and (e) adequate and sufficient for all
current operations of that portion of the Business operated by KNE. All trade
accounts receivable of the KNE which are reflected in the KNE Balance Sheet or
which have arisen since the date of the KNE Balance Sheet have arisen from sales
or services made in the ordinary course of business, consistent with past
practice. Such accounts receivable are legally existent and will be fully
collectible on their respective due dates, except as set forth on Schedule
3.25(a) of the Company Disclosure Schedule and except to the extent of any
specific write-downs or provisions reflected in the KNE Balance Sheet. KNE has
good title to, or valid leasehold interests or licenses in, and have fully
available, all assets (whether real, personal, tangible or intangible) required
by KNE in order to carry on that portion of the Businesses currently operated by
KNE. The working capital of KNE (comprising

 

44



--------------------------------------------------------------------------------

inventory and trade accounts receivable minus trade accounts payable) is
sufficient and adequate. KNE does not own any real property.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES RELATING TO THE PURCHASER

The Purchaser hereby represents and warrants to the Seller Parties as follows:

4.1 Organization of the Purchaser. The Purchaser is a Delaware corporation,
validly existing and in good standing under the Laws of the state of its
organization and has all requisite corporate power to own, lease and operate its
property and to carry on its business as now being conducted and is duly
qualified or licensed to do business and is in good standing in each
jurisdiction where the concept of good standing exists and in which the nature
of its business or ownership or leasing of its properties and assets makes such
qualification or licensing necessary.

4.2 Authority; No Conflict; Required Filings and Consents.

(a) The Purchaser has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Purchaser. This Agreement has been duly
executed and delivered by the Purchaser. This Agreement constitutes, assuming
the due authorization, execution and delivery by the Seller Parties, a valid and
binding obligation of the Purchaser, enforceable by the Seller Parties against
the Purchaser in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other Laws affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or equity.

(b) The execution and delivery by the Purchaser of this Agreement does not, and
consummation of the transactions contemplated by this Agreement will not,
(i) conflict with, or result in any violation or breach of any provision of the
governing documents of the Purchaser, (ii) violate any Law applicable to the
Purchaser, or (iii) conflict with or result in a breach of, or give rise to a
right of termination of or loss of benefit under, or accelerate the performance
required by the terms of any judgment, court order or consent decree, or any
material agreement to which the Purchaser is party or constitute a default
thereunder.

(c) Neither the execution and delivery of this Agreement by the Purchaser nor
the consummation of the transactions contemplated hereby will require any
consent, approval, order or authorization of, or registration, declaration or
filing with, or notification to any Governmental Entity or any Person, except
for such consents, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable federal and state
securities Laws and the securities Laws of any foreign country.

4.3 Capital Resources. The Purchaser has available, or has access to, all
necessary funds to consummate all transactions contemplated by the Transaction
Documents.

 

45



--------------------------------------------------------------------------------

4.4 Litigation. There is no Action pending or, to the Purchaser’s Knowledge,
threatened against the Purchaser (i) which, if adversely determined, could
reasonably be expected to adversely affect the Purchaser’s ability to perform
hereunder, or (ii) which seeks to enjoin or obtain damages in respect of the
transactions contemplated hereby.

4.5 No Brokers. The Purchaser is not obligated for the payment of fees or
expenses of any broker or finder in connection with the origin, negotiation or
execution of this Agreement or in connection with any transaction contemplated
hereby.

4.6 Independent Analysis. The Purchaser has had a reasonable opportunity to ask
questions of and receive information and answers from Persons acting on behalf
of the Seller Parties concerning the Business and has had an opportunity to
conduct a due diligence investigation of the Company. In entering into this
Agreement, the Purchaser has relied upon (i) the express representations and
warranties of the Seller Parties set forth in the Agreement (including the
Company Disclosure Schedule), (ii) other express obligations of the Seller
Parties that are set forth in this Agreement (including but not limited to
covenants) and (iii) the Purchaser’s own due diligence and analysis. The Seller
Parties acknowledge that any investigation, examination, analysis, evaluation or
due diligence conducted by the Purchaser or on its behalf shall not limit,
prevent or impair any claim or other right or benefit to which the Purchaser may
be entitled under this Agreement nor any claim that the Purchaser may otherwise
have for indemnification under Section 9.2 (Indemnification by the Seller
Parties).

4.7 No Other Representations. The Purchaser acknowledges and agrees that, except
as expressly set forth in this Agreement or any other Transaction Document, or
in any certificate contemplated hereby or thereby and delivered by any Seller
Party in connection herewith or therewith, neither the Seller Parties nor any of
their respective officers, directors, attorneys, financial advisors, agents or
other representatives (collectively “Representatives”) are not making any
representation or warranty whatsoever, express or implied, (i) with respect to
the Business, the Acquired Assets, the Excluded Assets, the Assumed Liabilities,
the Retained Liabilities, KNE or the transactions contemplated by this Agreement
or (ii) as to the accuracy or completeness of any information regarding the
Business, the Acquired Assets, the Excluded Assets, the Assumed Liabilities, the
Retained Liabilities or KNE furnished or made available to the Purchaser and its
Representatives. Without limiting the generality of the foregoing, the Seller
Parties make no express or implied representation or warranty to the Purchaser
with respect to: (a) any projections, estimates, forecasts or budgets heretofore
delivered to or made available to the Purchaser of future revenues, expenses or
expenditures or future results of operations; (b) except as expressly covered by
a representation or warranty contained in this Agreement or any other
Transaction Document, or in any certificate contemplated hereby or thereby and
delivered by any Seller Party in connection herewith or therewith, any other
information or documents (financial or otherwise) made available to the
Purchaser, any Affiliate thereof or their respective counsel, accountants or
advisers, including in certain “data rooms,” management presentations, offering
memoranda or in any other form in contemplation of the transactions contemplated
by this Agreement and the Transaction Documents; or (c) merchantability or
fitness for a particular purpose. With respect to any projection, estimate,
forecast or budget of future revenues, expenses or expenditures or future
results of operations delivered by or on behalf of the Seller Parties, the
Purchaser acknowledges that: (w) there are uncertainties inherent in attempting
to make such projections, estimates, forecasts or budgets;

 

46



--------------------------------------------------------------------------------

(x) it is familiar with such uncertainties; (y) it is taking full responsibility
for making its own evaluation of the adequacy and accuracy of all such
projections and forecasts furnished to it; and (z) it shall have no claim
against the Seller Parties with respect thereto.

ARTICLE V

PRE-CLOSING COVENANTS OF THE SELLER PARTIES

5.1 Conduct of Business Prior to the Closing. Except (i) as contemplated by this
Agreement, (ii) as described in Schedule 5.1 of the Company Disclosure Schedule,
or (iii) to the extent that the Purchaser shall otherwise consent in writing,
during the period from the date hereof until the earlier of the Closing Date and
the termination of this Agreement in accordance with its terms, the Seller
Parties shall use commercially reasonable efforts (and shall procure that KNE
uses commercially reasonable efforts) to conduct the operations of the Business
in the ordinary course of business consistent with past practice, to preserve
intact its and KNE’s current business organizations related to the Business,
keep available the service of its and KNE’s current officers and employees
necessary to operate the Business in the ordinary course of business consistent
with past practice and to preserve its and KNE’s relationships with customers,
suppliers, distributors, lessors, creditors, employees, contractors and others
having business dealings with respect to the Business in the ordinary course of
business consistent with past practice.

(a) The Seller Parties: Without limiting the generality of the foregoing, except
as otherwise expressly provided in this Agreement and except as described in
Schedule 5.1 of the Company Disclosure Schedule, from the date hereof through
the Closing Date, the Seller Parties shall not, with respect to the Business,
without the prior written consent of the Purchaser:

(i) acquire or agree to acquire by merging or consolidating with, or by
purchasing an equity interest in or portion of the assets of, or by any other
manner, any business or any corporation, partnership or other business
organization or division, other than any such transaction that does not involve
the Business or the Acquired Assets;

(ii) except as permitted by clause (iii)(c) below, (a) purchase, acquire or
lease any material assets that would constitute Acquired Assets other than in
the ordinary course of business consistent with past practice or (b) sell,
assign, transfer, convey, lease, mortgage, pledge or otherwise dispose of, or
subject to any Lien (other than a Permitted Lien) any Acquired Assets except in
the ordinary course of business consistent with past practice and, to the extent
not otherwise material (individually or in the aggregate) to the Business,
obsolete or worn out equipment sold or disposed of in a manner consistent with
past practice;

(iii) (a) enter into any Contract that would be material to the Business, taken
as a whole, (b) amend, modify, terminate or waive any right under any Assumed
Contract, or (c) authorize any capital expenditures in respect of the Business
that would affect an Acquired Asset or increase the Assumed Liabilities in
excess of $10,000 individually or $50,000 in the aggregate;

 

47



--------------------------------------------------------------------------------

(iv) transfer or license to any Person or otherwise materially extend, amend or
modify any rights to any Intellectual Property Rights;

(v) incur any Liability for long-term interest bearing indebtedness, guarantee
the obligations of others or incur any other Liability, in each case, to the
extent such Liability or guarantee would result in an increase in the Assumed
Liabilities in excess of $10,000 individually or $50,000 in the aggregate;

(vi) fail to pay the accounts payable and any debts owed or obligations due to
the Business, or pay or discharge any Liabilities related to the Business, in
each case (i) in the ordinary course of business and consistent with past
practice, and (ii) excluding any such payables, debts or Liabilities that are
disputed by a Seller Party in good faith;

(vii) fail to use commercially reasonable efforts to maintain the Acquired
Assets in substantially their current state of repair, excepting normal and
ordinary wear and tear, or fail to use commercially reasonable efforts to
replace inoperable, worn-out or obsolete or destroyed Acquired Assets;

(viii) fail to comply in all material respects with all Laws applicable to the
Acquired Assets or the Business consistent with past practice;

(ix) fail to use its commercially reasonable efforts to (a) maintain existing
relationships with suppliers, customers and others having business dealings with
the Seller Parties relating to the Business in the ordinary course of business
and consistent with past practice and (b) otherwise to preserve the goodwill of
the Business so that such relationships and goodwill will be preserved through
the Closing in the ordinary course of business consistent with past practice;

(x) amend the articles of association of KNE or take any action that would
require registration in KNE’s commercial register;

(xi) allow any Intellectual Property Rights to lapse or be abandoned prior to
Closing without the written consent of the Purchaser; or

(xii) take or agree in writing or otherwise to take any of the actions described
in Sections 5.1(a)(i) through 5.1(a)(xi).

(b) KNE: Without limiting the generality of the foregoing, except as otherwise
expressly provided in this Agreement and except as described in Schedule 5.1 of
the Company Disclosure Schedule, from the date hereof through the Closing Date,
the Seller Parties shall procure that KNE does not without the prior written
consent of the Purchaser:

(i) acquire or agree to acquire by merging or consolidating with, or by
purchasing an equity interest in or portion of the assets of, or by any

 

48



--------------------------------------------------------------------------------

other manner, any business or any corporation, partnership or other business
organization or division;

(ii) declare or pay any dividend, make any other payments or distributions
(except for payments in the ordinary course of Business under arm’s length
service or supply agreements disclosed to the Purchaser as a KNE Contract) or
grant any loans to the Seller Parties;

(iii) factoring of any receivables or asset backed securities transactions;

(iv) (a) purchase, acquire or lease any material assets or (b) sell, assign,
transfer, convey, lease, mortgage, pledge or otherwise dispose of, or subject to
any Lien (other than a Permitted Lien) any assets, except for inventory in the
ordinary course of business consistent with past practice and, to the extent not
otherwise material (individually or in the aggregate) to KNE, obsolete or worn
out equipment sold or disposed of in a manner consistent with past practice;

(v) (a) enter into any Contract that would be material to KNE, (b) amend,
modify, terminate or waive any right under any KNE Contract (other than in
connection with the German Contract Condition), or (c) authorize any capital
expenditures in respect of the Business that would affect an increase the KNE’s
liabilities in excess of $2,000 individually or $10,000 in the aggregate;

(vi) transfer or license to any Person or otherwise materially extend, amend or
modify any rights to any Intellectual Property Rights;

(vii) incur any Liability for interest bearing indebtedness, guarantee the
obligations of others or incur any other Liability, in each case, to the extent
such Liability or guarantee is in excess of $2,000 individually or $10,000 in
the aggregate;

(viii) fail to pay any accounts payable and any debts owed, or fail to pay or
discharge any other Liabilities when due, except for any such payables, debts or
Liabilities that are disputed by KNE in good faith;

(ix) fail to use commercially reasonable efforts to maintain its assets in
substantially their current state of repair, excepting normal and ordinary wear
and tear, or fail to use commercially reasonable efforts to replace inoperable,
worn-out or obsolete or destroyed assets;

(x) request any advance payments on its account receivables or any other advance
payments from its other creditors outside the ordinary course consistent with
past practice or take any other action that would result in an inflation of
KNE’s “cash and cash equivalents” as of the Closing Date that would be
inconsistent with past practice;

 

49



--------------------------------------------------------------------------------

(xi) hire or promote any employees or managing directors or change the
compensation or benefits of any employee or managing director;

(xii) make any lay-offs or other restructuring affecting its employees or
managing directors;

(xiii) change its accounting methods and policies;

(xiv) fail to comply in all material respects with all applicable Laws;

(xv) fail to use its commercially reasonable efforts to (a) maintain existing
relationships with suppliers, customers and others having business dealings with
KNE in the ordinary course of business and consistent with past practice and
(b) otherwise preserve the goodwill of KNE’s business so that such relationships
and goodwill will be preserved through the Closing in the ordinary course of
business consistent with past practice;

(xvi) allow any Intellectual Property Rights to lapse or be abandoned prior to
Closing without the written consent of the Purchaser; or

(xvii) take or agree in writing or otherwise to take any of the actions
described in Sections 5.1(b)(i) through 5.1(b)(xvi).

Notwithstanding anything to the contrary set forth herein, in no event shall any
effect, matter, action or inaction arising out of or related to the announcement
of the transactions contemplated by this Agreement and the Transaction Documents
constitute a breach by any Seller Party of any representation or warranty
contained in this Agreement, or of this Section 5.1.

5.2 Access to Information. Until the Closing, the Seller Parties shall allow the
Purchaser and its agents and representatives reasonable access during normal
business hours upon reasonable notice to the books, records, representatives,
employees, agents and offices, and customers, vendors and suppliers of the
Business, and shall furnish the Purchaser and its representatives all financial,
operating and other data and information with respect to the Acquired Assets or
the Business as the Purchaser or its Affiliates, through their respective
representatives, may reasonably request. All such access shall be subject to the
terms of the Confidentiality Agreements, which agreements shall continue in full
force and effect in accordance with their respective terms.

5.3 Satisfaction of Conditions Precedent. The Seller Parties shall use their
reasonable best efforts to satisfy or cause to be satisfied all the conditions
precedent that are set forth in Section 7.2 (Conditions Precedent to Obligations
of the Purchaser), and to deliver, or cause to be delivered, to the Purchaser,
those documents set forth in Section 2.1(c). The Purchaser shall use its
reasonable best efforts to satisfy or cause to be satisfied all the conditions
precedent that are set forth in Section 7.1 (Conditions Precedent to Obligations
of the Seller Parties), and shall deliver, or cause to be delivered, to the
Company, those documents set forth in Section 2.1(b).

 

50



--------------------------------------------------------------------------------

5.4 No Solicitation.

(a) From the date hereof until the earlier of the Closing or the termination of
this Agreement pursuant to Section 8.1 (Termination) hereof, the Seller Parties
will not, and will not permit or cause any of their officers, directors,
employees, investment bankers, consultants and other agents or representatives
to, directly or indirectly, take any action to solicit, initiate, encourage,
respond to or facilitate the making of any Acquisition Proposal (as defined
below) or any inquiry with respect thereto or engage in discussions or
negotiations with or furnish any information to any Person (other than the
Purchaser, the Purchaser’s Affiliates and counsel or other representatives of
any of the foregoing) with respect thereto, or otherwise assist or participate
in or facilitate or cooperate with in any other manner any effort or attempt by
any Person that has made or, to the Knowledge of the Seller Parties, is
contemplating making any Acquisition Proposal.

(b) For purposes of this Agreement, “Acquisition Proposal” means any bona fide
offer or proposal for, or any indication of interest in, (i) a merger or other
business combination involving the Business, (ii) the acquisition of the equity
in KNE or (iii) the acquisition of all or any portion of the Acquired Assets
(excluding sales and other dispositions of Inventory in the ordinary course of
business and obsolete or worn out equipment sold in a manner consistent with
past practice which was not otherwise material (individually or in the
aggregate) to the Business), in one transaction or series of related
transactions, in each case other than the transactions contemplated by this
Agreement.

(c) The Seller Parties shall immediately cease and cause their representatives
to cease any existing activities, discussions or negotiations with any Person
conducted heretofore with respect to any actual or potential Acquisition
Proposal.

(d) If any Seller Party receives after the date of this Agreement and prior to
the earlier of the Closing Date or the termination of this Agreement, any offer
or proposal relating to an Acquisition Proposal, the Company shall promptly
notify the Purchaser that such an offer or proposal was made, and unless such
offer or proposal is the subject of any confidentiality or non-disclosure
obligations existing on or prior to the date hereof, notify the Purchaser as to
the identity of the offeror or the Person making any such offer or proposal or
the specific material terms of such offer or proposal, as the case may be.

5.5 Notification. The Company shall notify the Purchaser in writing of the
existence or happening of any fact, event or occurrence that is discovered,
arises or comes into existence after the date hereof, which should be included
in the Company Disclosure Schedule in order to make the representations and
warranties set forth in Article III true and correct in all material respects as
of the Closing Date (each such additional written disclosure, a “Company
Disclosure Schedule Supplement”), it being understood and agreed that the
delivery of such information shall not be deemed to amend or otherwise modify
the Company Disclosure Schedule delivered on the date hereof or the
representations and warranties contained herein or otherwise have any effect on
the satisfaction of the conditions to Purchaser’s obligations to close
hereunder; provided, however, that in determining after the Closing Date whether
there is a breach of any representation or warranty contained in Article III for
the purposes of the

 

51



--------------------------------------------------------------------------------

indemnification to be provided by the Seller Parties pursuant to Article IX,
such representation or warranty shall be qualified by any information provided
pursuant to this Section 5.5.

5.6 Consents and Notifications. During the period from the date hereof until the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms, the Seller Parties shall take all reasonably necessary steps to
prepare and file, as promptly as practicable after the date hereof, all
documentation to effect all required notices, reports and other filings to any
Governmental Entity (including, without limitation, notified bodies designated
by the member states of the European Union and the European Free Trade
Association), and to take all reasonably necessary steps to obtain, as promptly
as practicable after the date hereof, all consents and Permits required to be
obtained by the Seller Parties from any such Governmental Entity, as necessary
to consummate this transaction and as necessary to permit the Purchaser to
continue to operate the Business in the ordinary course of business consistent
with past practice after the Closing.

ARTICLE VI

CERTAIN COVENANTS AND AGREEMENTS

6.1 Confidentiality.

(a) From the Closing Date, the Seller Parties shall maintain, and shall cause
their Affiliates (collectively, the “Confidentiality Parties”) to maintain, the
confidentiality of all proprietary information relating to the Business,
including information relating to the technical, manufacturing or marketing
information, ideas, methods, developments, inventions, improvements, business
plans, trade secrets, scientific or statistical data, diagrams, drawings,
specifications or other proprietary information relating thereto, together with
all analyses, compilations, studies or other documents, records or data prepared
by the Seller Parties or the Purchaser or their respective Representatives which
contain or otherwise reflect or are generated from such information
(“Confidential Information”), except to the extent that such information (i) is
in the public domain other than as a result of a breach of this Agreement by the
Confidentiality Parties, or (ii) is required by Law to be disclosed; provided,
that the Seller Parties comply with the provisions set forth in Section 6.1(c)
hereof or (iii) being disclosed by or on behalf of the Seller Parties in
connection with any Action pursuant to which the Seller Parties seek to enforce
their rights or remedies under this Agreement or any of the other documents,
agreements, Contracts or certificates executed or delivered in accordance with
the term hereof or otherwise contemplated hereby.

(b) The obligations of the Seller Parties pursuant to this Section 6.1 shall
remain in effect for a period of five (5) years from the Closing.

(c) If any of the Seller Parties or any Affiliate thereof is requested or
required (by oral questions, interrogatories, requests for information or
documents in legal proceedings, subpoena, civil investigative demand or other
similar process, but excluding any Action to enforce the rights of the Seller
Parties under this Agreement or any of the other documents, agreements,
Contracts or certificates executed or delivered in accordance with the term
hereof or otherwise contemplated hereby) or is required by operation of law to
disclose any Confidential

 

52



--------------------------------------------------------------------------------

Information, the Company shall provide the Purchaser with prompt written notice
of such request or requirement, which notice shall, if practicable, be at least
seventy-two (72) hours prior to making such disclosure, so that the Purchaser
may seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Agreement. If, in the absence of a protective order
or other remedy or the receipt of such a waiver, any Seller Party determines,
upon the advice of counsel, that such Seller Party is legally compelled to
disclose Confidential Information, then such Seller Party may disclose that
portion of the Confidential Information which such counsel advises is legally
required to be disclosed, provided, that such Seller Party uses its reasonable
efforts to preserve the confidentiality of the Confidential Information,
whereupon such disclosure shall not constitute a breach of this Agreement.

(d) In the event of a breach of any provision of this Section 6.1, the Purchaser
may, in addition to other rights and remedies existing in its favor, apply to
any court of competent jurisdiction for specific performance and injunctive
relief in order to enforce or prevent any violation of such provisions.

6.2 No Public Announcement. Each of the parties hereto shall consult with the
other parties before issuing any press releases or otherwise making any public
statements with respect to this Agreement and the transactions contemplated
hereby, and each of the parties shall not issue any such press release or make
any such public statement without the express written consent of the other
parties, unless the release of such information is required by applicable Law.
Notwithstanding the foregoing, each of the Purchaser and the Company shall be
entitled to make a public announcement regarding the transactions contemplated
hereby if such party deems it reasonably necessary or appropriate to fulfill its
obligations as a public company; provided, however, that with respect to such
party’s first public announcement of this Agreement and/or the transactions
contemplated hereby, such party shall provide the other of such parties with a
copy of such announcement at least twenty-four (24) hours prior to the
announcement being publicized and shall in good faith consider any proposed
changes thereto reasonably requested by the other of such parties.

6.3 Further Assurances. Each party hereto agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurances, as may be reasonably requested by
any other party to better evidence and reflect the transactions described herein
and contemplated hereby and to carry into effect the intents and purposes of
this Agreement. The Seller Parties shall take all actions reasonably necessary
or required to be taken for the procurement, maintenance, enforcement and
defense of the Patent Rights.

6.4 The Purchaser’s Financial Statements. From and after the date hereof, upon
the Purchaser’s request and at the Purchaser’s expense, the Seller Parties shall
cooperate with the Purchaser and such independent auditor as the Purchaser shall
designate with respect to the preparation of such financial statements relating
to the Business as the Purchaser shall be required to file under Regulation S-X
under U.S. federal securities Laws.

6.5 Use of Names. Following the Closing, the Seller Parties and their Affiliates
will not use the name “ThromCat”, “QuickCat”, “Safe-Cross” or any variations
thereof, or any trademark, trade name or name or brand name relating thereto, or
any variation or

 

53



--------------------------------------------------------------------------------

combination thereof; provided, however, that the Seller Parties and their
Affiliates may indicate that they developed such products so long as in
connection with any such indication, they disclose Purchaser, or such other
party as Purchaser may designate, as the owner of any Trademark Rights included
therein.

6.6 Tax Matters.

(a) To the extent the Purchaser and the Seller Parties reasonably agree the same
are required, the Seller Parties shall use their commercially reasonable efforts
to procure and provide the Purchaser with such clearance certificates or other
documents as the Purchaser reasonably determines are required by any state
taxing authority to relieve the Purchaser of any obligation to withhold any
portion of the payments to the Seller Parties pursuant to this Agreement.

(b) In the case of Taxes of KNE that are payable with respect to a Straddle
Period, the portion of any such Tax that is allocable to Pre-Closing Tax Period
shall be (A) in the case of Taxes that are (x) based upon or related to income
or receipts of KNE or (y) employment, social security or other similar Taxes of
KNE, deemed equal to the amount which would be payable if the taxable year ended
on the date immediately prior to the Closing Date; and (B) in the case of Taxes
imposed on a periodic basis with respect to any assets or otherwise measured by
the level of any item (including, for the avoidance of doubt, all Property Taxes
imposed with respect to the Assets) deemed to be the amount of such Taxes for
the entire period (or, in the case of such Taxes determined on an arrears basis,
the amount of such Taxes for the immediately preceding period) multiplied by a
fraction the numerator of which is the number of calendar days in the period
ending on the date immediately prior to the Closing Date and the denominator of
which is the number of calendar days in the entire period. To the extent
permitted by or required under Applicable Law, the Seller Parties and the
Purchaser shall elect to treat the Tax year of KNE as ending on the date
immediately prior to the Closing Date.

(c) The Seller Parties shall be responsible for and shall promptly pay when due
all Property Taxes levied with respect to the Acquired Assets attributable to
the Pre-Closing Tax Period, and the Purchaser shall be responsible for and shall
promptly pay when due all Property Taxes levied with respect to the Assets
attributable to the Post-Closing Tax Period. All Property Taxes levied with
respect to the Acquired Assets for the Straddle Period shall be apportioned
between the Pre-Closing Tax Period and the Post-Closing Tax Period, as follows:
the portion allocable to the Pre-Closing Tax Period shall be deemed to be the
amount of such Tax for the entire Straddle Period multiplied by a fraction the
numerator of which is the number of days in the Tax period ending on the day
before the Closing Date and the denominator of which is the number of days in
the entire Straddle Period. Upon receipt of any bill for such Property Taxes
relating to the Acquired Assets, the Purchaser, on one hand, and the Seller
Parties, on the other hand, shall present a statement to the other setting forth
the amount of reimbursement to which each is entitled under this Section 6.6(c)
together with such supporting evidence as is reasonably necessary to calculate
the proration amount. The proration amount shall be paid by the party owing it
to the other within ten (10) days after delivery of such statement. In the event
that the Purchaser or the Seller Parties shall make (or has made) any payment
for which it is entitled to reimbursement under this Section 6.6(c), the
applicable party shall make such reimbursement promptly but in no event later
than ten (10) days after the

 

54



--------------------------------------------------------------------------------

presentation of a statement setting forth the amount of reimbursement to which
the presenting party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of reimbursement.

(d) Purchaser shall prepare or cause to be prepared and file or cause to be
timely filed all Tax Returns for KNE that are due on or after the Closing Date
that include any Pre-Closing Tax Period (together, the “Purchaser’s Returns”).
Each Purchaser’s Return shall be prepared in accordance with the past practice
of KNE in preparing its Tax Returns, provided such past practice is consistent
with applicable Law, and the applicable Law and Purchaser shall provide the
Seller Parties with a draft copy of each such Purchaser’s Return (and, in the
case of any Purchaser’s Return that includes a Straddle Period, a statement
setting forth the allocation of Taxes reflected on such Purchaser’s Return to
the Pre-Closing Period in accordance with the principles set forth in
Section 6.6(b) (an “Allocation Statement”)) for review no later than thirty
(30) days before the due date of such Purchaser’s Return (taking into account
any properly obtained extensions). If the Purchaser and the Seller Parties fail
to resolve any dispute with respect to any Purchaser’s Return or related
Allocation Statement provided by Purchaser to the Seller Parties within fifteen
(15) days after receipt of such Purchaser’s Return and related Allocation
Statement by the Seller Parties, then any such disputed matter shall be
submitted to and resolved by a mutually agreed nationally recognized in Germany
independent accounting firm (the “Independent Accounting Firm”). The Independent
Accounting Firm shall be directed to render a written report on the unresolved
disputed issues as promptly as practicable, but in no event greater than ten
(10) days after such submission to the Independent Accounting Firm, and limit
its review to the unresolved issues. The resolution of any dispute by the
Independent Accounting Firm shall be final and binding on the Purchaser and the
Seller Parties. The fees and expenses of the Independent Accounting Firm shall
be allocated between the Purchaser and the Seller in the proportion that the
amounts determined by the Independent Accounting Firm against each party bear to
the total amount in dispute (determined with respect to dollar amount).

(e) Purchaser shall not, and shall not permit any of its Affiliates to, (i) make
any election under Section 338(g) of the Code with respect to the acquisition of
the KNE Interests contemplated by this Agreement, (ii) make any election under
Treasury Regulation 301.7701-3 with respect to KNE effective on or before the
Closing Date, or (iii) without the prior written consent of the Sellers Parties,
which such consent shall not be unreasonably withheld (except in the event such
action could result in a claim for indemnification by the Purchaser against the
Seller Parties, then without the prior written consent of the Seller Parties):
(y) file, re-file, or amend any Tax Return for KNE that was due before the
Closing Date or (z) amend any Purchaser’s Return prepared and filed pursuant to
Section 6.6(d).

(f) Purchaser and its Affiliates, on the one hand, and the Seller Parties, on
the other hand, shall cooperate fully, as and to the extent reasonably requested
by the other party, in connection with the filing of Tax Returns pursuant to
Section 6.6(d) and any audit, litigation or other proceeding with respect to
Taxes relating to the Acquired Assets. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information that are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Seller Parties and Purchaser agree to

 

55



--------------------------------------------------------------------------------

(A) to retain all books and records with respect to Tax matters pertinent to the
Acquired Assets relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by Purchaser or the Seller Parties, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any Tax authority, and (B) to give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other party so requests, the Purchaser and its Affiliates or
the Seller Parties, as the case may be, shall allow the other party to take
possession of such books and records.

(g) Each Seller Party shall deliver to the Purchaser at Closing a certificate of
non-foreign status (in such form as reasonably requested by Purchaser)
conforming to the requirements of Section 1.1445-2(b)(2) of the United States
Treasury Regulations. Purchaser and the Seller Parties further agree, upon
request, to use their commercially reasonable efforts to obtain any certificate
or other document from any governmental authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including, but not limited to, with respect to the transactions contemplated
hereby).

(h) All tax-sharing agreements or similar agreements with respect to or
involving KNE, on one hand, and the Seller Parties and their Affiliates (other
than KNE), on the other hand, shall be terminated as of the Closing and, after
the Closing, KNE shall not be bound thereby or have any liability or claim for
benefit thereunder.

(i) Purchaser shall pay the Seller Parties any Tax refunds received by the
Purchaser or its Affiliates with respect to Taxes of the KNE for all Pre-Closing
Tax Periods within fifteen (15) business days of receipt of any such Tax refund.
Any such payments shall be treated as an adjustment to the Final Base Purchase
Price.

(j) The Purchaser shall promptly notify the Seller Parties, in writing upon
receipt of notice of any pending or threatened federal, state, local or foreign
Tax audits or assessments relating to the income, properties or operations of
the Seller Parties that reasonably may be expected to result in a claim for
indemnification under this Agreement (each, a “Tax Claim”). Purchaser’s failure
to notify the Seller Parties of a Tax Claim will not relieve any of the Seller
Parties of any liability that they may have, except to the extent the defense of
such Tax Claim is prejudiced by Purchaser’s failure to give such notice. Such
notice shall include a copy of the relevant portion of any correspondence
received from the relevant Tax authority. The Seller Parties may elect within
ten (10) days of receiving notice of a Tax Claim to represent the Purchaser or
any of its Affiliates in any such Tax Claim, and to employ counsel of their
choice at their expense, provided that the Seller Parties may not agree to
settle any Tax Claim without Purchaser consent, which consent shall not be
unreasonably conditioned, withheld or delayed. If Purchaser unreasonably refuses
to give its consent to any proposed settlement, then the Seller Parties
liability under this Agreement with respect to such Tax Claim shall be limited
to the aggregate amount of the proposed settlement. If the Seller Parties choose
to direct a Tax Claim, Purchaser shall (i) cause powers of attorney authorizing
the Seller Parties to represent the Purchaser or its Affiliates, as the case may
be, before the relevant Tax authority and such other documents as are reasonably
necessary for the Seller Parties to control the conduct of any such Tax Claim
and (ii) have the right to participate in the Tax Claim at its own expense
(which expense shall not be deemed a Loss for purposes of this Agreement). In
the event of any conflict

 

56



--------------------------------------------------------------------------------

between the provisions of this Section 6.6(j) and Section 9.4, this
Section 6.6(j) shall govern. Notwithstanding the foregoing, if any issue raised
in a Tax Claim could have an impact on the Taxes of the Purchaser, KNE, the
Business or the Acquired Assets for any Post-Closing Tax Period, then the
Purchaser shall have the opportunity to jointly control the conduct and
resolution of the portion of such Tax Claim which could have an impact on such
Taxes for any Post-Closing Tax Period.

6.7 Sales and Marketing Efforts. The Purchaser agrees and acknowledges that it
will use commercially reasonable efforts to market and sell the Acquired
Technology.

6.8 Employees of KNE. Immediately prior to the Closing, the Seller Parties shall
cause KNE to give, without undue delay, notice of termination to up to five
(5) employees and/or two (2) managing directors of KNE as may be indicated by
the Purchaser to the Seller Parties in writing no later than five Business Days
prior to the Closing Date (the employees and/or managing directors so indicated
herein referred to as the “KNE Lay-Off Employees” and any other current or
former employees and/or managing directors which are not KNE Lay-Off Employees
hereinafter referred to as the “KNE Other Employees”). In addition, the Seller
Parties shall cause KNE to give, without undue delay, notice of termination
under any contracts to which KNE is party in respect of the employment of the
KNE Lay-Off Employees, including without limitation contracts relating to car
leases and cell phones (“KNE Lay-Off Employee Ancillary Contracts”).

6.9 Processing Agreement. The Company and the Purchaser agree to use their
commercially reasonable efforts to amend the Processing Agreement following the
Closing and prior to the expiration of the QuickCat Manufacturing Period (as
defined in the Manufacturing and Licensing Agreement) in order to meet the
specifications of each of the Company and the Purchaser for the services to be
provided under the Processing Agreement following the expiration of the QuickCat
Manufacturing Period.

6.10 Pending Applications. The Company shall complete the application procedures
for any applications or Permits pending as of the date hereof related to the
Acquired Technology.

ARTICLE VII

CONDITIONS TO CLOSING

7.1 Conditions Precedent to Obligations of the Seller Parties. The obligation of
the Seller Parties to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or waiver, at or prior to the Closing, of
each of the following conditions:

(a) Representations and Warranties; Covenants. (i) The representations and
warranties of the Purchaser contained in this Agreement shall be true and
correct in all material respects as of the Closing as if made on the Closing
Date (other than those representations and warranties that are qualified as to
materiality which shall be true and correct in all respects and other than those
representations and warranties made as of another date, which representations
and warranties shall have been true and correct as of such date); (ii) the
covenants contained in

 

57



--------------------------------------------------------------------------------

this Agreement to be complied with by the Purchaser on or before the Closing
shall have been complied with in all material respects; and (iii) the Seller
Parties shall have received a certificate of the Purchaser to such effect signed
by a duly authorized executive officer.

(b) No Governmental Order; Legal Proceedings. No federal, state or local law,
ordinance, rule, regulation or order shall have been enacted or promulgated and
no preliminary or permanent injunction or other order issued by any Governmental
Entity shall be in effect, nor shall there be pending, or threatened, any
action, suit or proceeding before any Governmental Entity, that would restrain,
enjoin or otherwise prohibit the consummation of the transactions contemplated
hereby or materially adversely affect the ability of the Purchaser to conduct
the Business following the Closing substantially as it currently is being
conducted.

(c) Ancillary Agreements. The Purchaser shall have executed and delivered to the
Seller Parties the agreements and instruments referred in Section 2.1(b) of this
Agreement.

7.2 Conditions Precedent to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or waiver, at or prior to the Closing, of each of the
following conditions:

(a) Representations and Warranties; Covenants. (i) The representations and
warranties of the Seller Parties contained in this Agreement shall be true and
correct in all material respects as of the Closing as if made on the Closing
Date (other than those representations and warranties that are qualified as to
materiality which shall be true and correct in all respects and other than those
representations and warranties made as of another date, which representations
and warranties shall have been true and correct as of such date); (ii) the
covenants contained in this Agreement to be complied with by the Seller Parties
on or before the Closing shall have been complied with in all material respects;
and (iii) the Purchaser shall have received a certificate of the Seller Parties
to such effect signed by a duly authorized executive officer of each of the
Seller Parties.

(b) No Governmental Order; Legal Proceedings. No federal, state or local law,
ordinance, rule, regulation or order shall have been enacted or promulgated and
no preliminary or permanent injunction or other order issued by any Governmental
Entity shall be in effect, nor shall there be pending, or threatened, any
action, suit or proceeding before any Governmental Entity that would restrain,
enjoin or otherwise prohibit the consummation of the transactions contemplated
hereby.

(c) No Material Regulatory Issue or Force Majeure Event. Between the date hereof
and the Closing Date, there shall have been no Material Regulatory Issue or
Force Majeure Event.

(d) Ancillary Agreements. The Seller Parties and/or their Affiliates, as
applicable, shall have executed and delivered, or caused to be executed and
delivered, to the Purchaser the agreements and instruments referred to in
Section 2.1(c) of this Agreement.

(e) Approvals. All consents, authorizations and approvals, waivers or
exemptions, and filings and registrations, required to be obtained from or made
with any Person in connection with the execution, delivery and performance by
the Seller Parties of this

 

58



--------------------------------------------------------------------------------

Agreement and each document to be executed and delivered by the Seller Parties
pursuant to this Agreement or in connection with the transactions contemplated
hereby and the consummation by the Seller Parties of the transactions
contemplated hereby and thereby shall have been obtained or made, including all
such consents, authorizations and approvals set forth in Schedule 5 of the
Company Disclosure Schedule or otherwise required under Section 5.6, and all
required filings shall have become effective.

(f) KNE Contracts. The Company and KNE shall have terminated the Agreement for
Services and the Commissionaire Agreement. The Purchaser, the Company and/or KNE
shall have entered into a new agreement similar to the Agreement for Services
which appoints KNE as the Authorized Representative (as defined in the Agreement
for Services) of KNC for so long as the Products (as defined in the
Manufacturing and License Agreement) are sold under the Company’s name until
such time as the Purchaser has obtained the necessary Permits to sell such
Products under the Purchaser’s name, at which point, KNE shall be appointed as
the Authorized Representative of the Purchaser. Notwithstanding the foregoing,
in the event that the parties have failed to enter into such new agreement
similar to the Agreement for Services, the Seller Parties shall be deemed to
have satisfied the conditions set forth in this Section 7.2(f) so long as they
have worked in good faith with the Purchaser to enter into such agreement and
offered and attempted to enter into such agreement on terms that a reasonable
person would find to be commercially reasonable under the circumstances.

ARTICLE VIII

TERMINATION AND AMENDMENT

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by mutual written consent of the Purchaser and the Seller Parties; and

(b) by the Seller Parties or the Purchaser if the Closing shall not have
occurred on or before June 30, 2008.

8.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall immediately become void and have
no effect and there shall be no liability or obligation on the part of the
Purchaser, any Seller Party or their respective officers, directors,
stockholders, members, or Affiliates, except that (a) in the case of any breach
arising prior to such termination, the rights and remedies hereunder with
respect thereto shall survive any such termination and continue in full force
and effect and (b) the provisions of Section 6.1, Article VIII and Article X of
this Agreement shall survive any such termination and continue to be and remain
in full force and effect.

8.3 Fees and Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses, whether or not the transactions contemplated hereby are
consummated.

 

59



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

9.1 Survival of Representations, Etc. All of the representations and warranties
made by each party in this Agreement or in any attachment, exhibit, schedule,
certificate, document or list delivered by any such party pursuant hereto shall
survive the Closing for a period equal to eighteen (18) months, except that
claims based upon or arising out of representations and warranties contained in
Sections 3.1 (Organization), 3.2(a) (Authority), 3.3 (Tax Matters), 3.5 (Title
to Property and Assets), 3.6(c)(iii) (Sufficiency of Intellectual Property
Rights) and 3.10 (Health Care Compliance) hereof shall survive the Closing for
the relevant statute of limitations, including any extensions thereof. No
investigation made by any of the parties hereto shall in any way limit the
representations and warranties of the parties. Each party hereto shall be
entitled to rely upon the representations and warranties of the other parties
set forth in this Agreement. The termination of the representations and
warranties provided herein shall not affect the rights of a party in respect of
any claim made by such party in a writing received by the other party prior to
the expiration of the applicable survival period provided herein. All covenants,
agreements and other obligations of the Seller Parties and the Purchaser set
forth in this Agreement that are to be performed following the Closing Date
shall survive the Closing and continue in full force and effect until such
covenants, agreements and other obligations are performed in accordance with the
terms of this Agreement.

9.2 Indemnification by the Seller Parties. Except as otherwise limited by this
Article IX, the Seller Parties, jointly and severally, shall indemnify and hold
harmless the Purchaser and its Affiliates, parents, subsidiaries, officers,
directors, employees, agents, independent contractor salespersons, successors
and assigns (collectively, the “Purchaser Indemnified Parties”) from any and all
liabilities, losses, damages, claims, costs and expenses, interest, awards,
judgments and penalties (whether or not arising out of third-party claims)
(including, without limitation, costs of mitigation, losses in connection with
any Environmental Law, lost profits and other losses resulting from any shutdown
or curtailment of operations, reasonable attorneys’ fees and expenses and any
and all amounts paid in investigation, defense or settlement of any or all of
the foregoing) (“Losses”), arising out of or resulting from (i) any or all
misrepresentations or breaches of warranty by the Seller Parties contained
herein or in any document delivered hereunder; (ii) the breach of any or all
covenants or agreements by the Seller Parties contained herein or in any
document delivered hereunder; (iii) any Losses of the Purchaser arising out of
or resulting from the failure of the Seller Parties to comply with any
applicable bulk sales laws in the United States; (iv) any Retained Liabilities;
(v) except to the extent constituting an Assumed Liability, or otherwise
indemnifiable under Section 9.3, all Liabilities arising out of the ownership or
operation of KNE, the Acquired Assets or the Business prior to the Closing Date;
(vi) (A) relating to time periods prior to, on or after the Closing Date,
resulting from or in connection with (x) the employment relationships of the KNE
Lay-Off Employees and the termination of such employment relationships
(including, without limitation, salary payments, bonus payments severance
payments, social security charges, vacation entitlements, payments as a result
of post-contractual non compete provisions, costs of any court proceedings) and
(y) the KNE Lay-Off Employee Ancillary Contracts and the termination of such
contracts (including, without limitation any payment obligations and other
obligations towards the respective other parties to such contracts prior to
their effective termination), and (B)

 

60



--------------------------------------------------------------------------------

relating to the time period prior to or on the Closing Date and resulting from
or in connection with the employment relationships of the KNE Other Employees
(including, without limitation, any payment obligations as a result of unpaid
overtime); (vii) if the German Contract Condition is not satisfied prior to the
Closing, any Liability of KNE arising as a result of the termination by KNE of
the German Contract so long as such termination is made upon at least sixty
(60) days prior written notice and is effective no later than February 1, 2010;
and (viii) any Taxes of KNE with respect to any Pre-Closing Tax Period and the
unpaid Taxes of any Person (other than KNE) under Treasury Regulations
Section 1.1502-6 (or any similar Laws), as a transferee or successor, by
contract, or otherwise. For purposes of Section 9.2(viii), the Taxes of KNE for
any Straddle Period shall be allocated as provided in Section 6.6(b). It is
clarified, for the avoidance of doubt, that the Seller Parties’ indemnification
obligation pursuant to (vi)(A) shall also apply in the event that a termination
of the KNE Lay-Off Employees and/or the KNE Lay-Off Employee Ancillary Contracts
is not legally possible, or is not effected by KNE in accordance with
Section 6.8, or is effected by KNE only after the Closing Date and that such
obligation shall include, without limitation, indemnification of the Purchaser
and KNE for any payments required under the respective employment contract or
KNE Lay-Off Employee Ancillary Contract through the effective termination of
such contract. Notwithstanding the foregoing, in no event shall any Seller Party
have any indemnification obligation pursuant to this Section 9.2 with respect to
any Losses (or portion thereof) for which a liability or accrual has been
reflected in the KNE Closing Balance Sheet for such Losses and taken into
account in the Base Purchase Price Determination Certificate as a deduction in
the calculation of the Final Purchase Price.

9.3 Indemnification by the Purchaser. Except as otherwise limited by this
Article IX, the Seller Parties and their respective Affiliates, agents, parents,
subsidiaries, officers, directors, employees, agents, independent contractor
salespersons, successors and assigns (collectively, the “Seller Indemnified
Parties”) shall be indemnified and held harmless by the Purchaser for any and
all Losses arising out of or resulting from (i) any and all misrepresentations
or breach of warranty by the Purchaser contained herein or in any document
delivered hereunder, (ii) the breach of any covenant or agreement by the
Purchaser contained herein or in any document delivered hereunder to which the
Purchaser is a party, (iii) all Assumed Liabilities; (iv) all Liabilities
arising out of the ownership or operation of KNE, the Acquired Assets or the
Business on or after the Closing Date, except to the extent such liabilities
constitute a Retained Liability or are otherwise indemnifiable under
Section 9.2; and (v) all Taxes arising out of the transfer, ownership or
operation of the Acquired Assets following the Closing Date, except to the
extent such Taxes constitute Transfer Taxes or are otherwise addressed in
Section 14.2 of the Manufacturing Agreement.

9.4 General Indemnification Provisions.

(a) For the purposes of this Section, the term “Indemnitee” shall refer to the
Person or Persons indemnified, or entitled, or claiming to be entitled, to be
indemnified, pursuant to the provisions of this Article IX as the case may be;
and the term “Indemnitor” shall refer to the Person having the obligation to
indemnify pursuant to this Article IX. The term “Losses” is not limited to
matters asserted by third parties, but includes Losses incurred or sustained by
an Indemnitee in the absence of third party claims, and payments by the
Indemnitee shall not be a condition precedent to recovery.

 

61



--------------------------------------------------------------------------------

(b) An Indemnitee shall give the Indemnitor prompt written notice of any matter
which an Indemnitee has determined has given or could give rise to a right of
indemnification under this Agreement as soon as practicable after the Indemnitee
becomes aware of such matter, stating the amount of Losses, if known, and the
method of computation thereof, all with reasonable particularity and containing
a reference to the provisions of this Agreement in respect of which such right
of indemnification is claimed or arises. The obligations and liabilities of an
Indemnitor under this Article IX with respect to Losses arising from claims of
any third party that are subject to the indemnification provided for in this
Article IX (“Third Party Claims”) shall be governed by the following additional
terms and conditions: if an Indemnitee shall receive notice of any Third Party
Claim, the Indemnitee shall give the Indemnitor prompt written notice of such
Third Party Claim as promptly as practicable (and in any event within fifteen
(15) calendar days after the service of the citation or summons) and shall
permit the Indemnitor, at its option, to participate in the defense of such
Third Party Claim by counsel of its own choice and at its expense; provided that
such counsel is reasonably acceptable to Indemnitee; provided further that the
failure to provide such notice shall not relieve the Indemnitor form any of its
obligations under this Article IX except to the extent the Indemnitor is
materially prejudiced by such failure. The Indemnitor shall also be entitled, at
its option, to assume and control the defense of such Third Party Claim at its
cost, risk and expense and through counsel of its choice if it gives notice,
within fifteen (15) calendar days after receiving written notice of such claim
from the Indemnitee, of the Indemnitor’s intention to do so to the Indemnitee,
unless the named parties to such action or proceeding include both the
Indemnitor and the Indemnitee and the Indemnitee has been advised by counsel
that there may be one or more legal defenses available to such Indemnitee that
are different from or additional to those available to the Indemnitor. If the
Indemnitor exercises its right to undertake the defense against any such Third
Party Claim as provided above, the Indemnitee shall cooperate with the
Indemnitor in such defense and make available to the Indemnitor, at the
Indemnitor’s expense, all witnesses, pertinent records, materials and
information in its possession or under its control relating thereto as is
reasonably required by the Indemnitor. Similarly, in the event the Indemnitee
is, directly or indirectly, conducting the defense against any such Third Party
Claim, the Indemnitor shall cooperate with the Indemnitee in such defense and
make available to it all such witnesses, records, materials and information in
its possession or under its control relating thereto as is reasonably required
by the Indemnitee. No such Third Party Claim, except the settlement thereof
which involves the payment of money only and for which the Indemnitee is fully
indemnified by the Indemnitor, may be settled by the Indemnitor without the
written consent of the Indemnitee. If the Indemnitor fails to assume the defense
of such Third Party Claim within fifteen (15) calendar days after receipt of the
notice thereof, the Indemnitee against which such claim has been asserted will
(upon delivering notice to such effect to the Indemnitor) have the right to
undertake, at the Indemnitor’s cost and expense, the defense, compromise or
settlement of such claim on behalf of and for the account and risk of the
Indemnitor and the Indemnitor will be bound by any determination made in such
claim or compromise or settlement effected by the Indemnitee.

9.5 Limits on Indemnification.

(a) Basket on Losses of Purchaser Indemnified Parties. Notwithstanding anything
to the contrary set forth in this Agreement (but subject to the proviso set
forth in this sentence), neither Seller Party shall be liable to any Purchaser
Indemnified Party under Section

 

62



--------------------------------------------------------------------------------

9.2(i) unless the aggregate Losses incurred by the Purchaser Indemnified Parties
with respect to which indemnification is to be provided hereunder exceed Two
Hundred Thousand Dollars ($200,000) (the “Basket Threshold”), in which case the
Seller Parties shall be liable to the Purchaser Indemnified Parties for the
Losses included in the Basket Threshold; provided, however, that the limitations
set forth in this Section 9.5(a) and application of the Basket Threshold shall
not apply to (i) any Losses incurred by any Purchaser Indemnified Party arising
out of or otherwise by virtue of any inaccuracy of the representations and
warranties contained in Sections 3.1 (Organization), 3.2(a) (Authority), 3.3
(Tax Matters), 3.5 (Title to Property and Assets), 3.6(c)(iii) (Sufficiency of
Intellectual Property Rights) and 3.10 (Health Care Compliance) of this
Agreement or (ii) any Losses arising out of fraud, willful misrepresentation or
willful misconduct on the part of the Seller Parties.

(b) Cap on Losses of Purchaser Indemnified Parties. The aggregate amount
required to be paid by Seller Parties under Section 9.2(i) shall not exceed Five
Million Dollars ($5,000,000) (the “Cap”); provided, however, that the Cap shall
not apply to (i) any Losses of the Purchaser Indemnified Parties arising out of
or otherwise by virtue of any inaccuracy in any of the representations and
warranties contained in Sections 3.1 (Organization), 3.2(a) (Authority), 3.3
(Tax Matters), 3.5 (Title to Property and Assets), 3.6(c)(iii) (Sufficiency of
Intellectual Property Rights) and 3.10 (Health Care Compliance) of this
Agreement and no indemnification payment made by the Seller Parties with respect
to any such inaccuracy shall be considered in determining whether the Cap has
been satisfied or (ii) any Losses arising out of fraud, willful
misrepresentation or willful misconduct on the part of the Seller Parties.

(c) Neither the exercise of nor the failure to exercise any available right of
setoff will constitute an election of remedies or limit the Purchaser in any
manner in the enforcement of any other remedies that may be available to it. If
the Purchaser elects to exercise any such right of setoff, the Purchaser shall
first submit a notice of claim to the Seller Parties in accordance with the
procedures set forth herein and the Purchaser’s exercise of such right of setoff
with respect to such claim shall be subject to the dispute resolution provisions
set forth herein.

(d) If any Losses sustained by an Indemnitee are covered by an insurance policy
or an indemnification, contribution or similar obligation of another Person
(other than an Affiliate of such Indemnitee), the Indemnitee shall use
commercially reasonable efforts to collect such insurance proceeds or indemnity,
contribution or similar payments. If the Indemnitee receives such insurance
proceeds or indemnity, contribution or similar payments prior to being
indemnified with respect to such Losses under Sections 9.2 or 9.3, the payment
with respect to such Losses shall be reduced by the net amount of such insurance
proceeds or indemnity, contribution or similar payments to the extent related to
such Losses, less reasonable attorney’s fees and other expenses incurred in
connection with such recovery. If the Indemnitee receives such insurance
proceeds or indemnity, contribution or similar payments after being indemnified
and held harmless by an Indemnitor with respect to such Losses, the Indemnitee
shall pay to the Indemnitor the net amount of such insurance proceeds or
indemnity, contribution or similar payment to the extent related to such Losses,
less reasonable attorney’s fees and other expenses incurred in connection with
such recovery. If any Indemnitee receives payment under this Article IX on
account of a claim that an Indemnitor believes in good faith is covered by an
insurance policy or an indemnification, contribution or similar obligation of
another Person

 

63



--------------------------------------------------------------------------------

(other than an Affiliate of such Indemnitee), then the Indemnitee shall on
written request of the Indemnitor (i) assign, to the extent assignable, its
rights under such insurance policy or indemnification, contribution or similar
obligation with respect to such claim to the Indemnitor and (ii) if requested to
do so by the Indemnitor, the Indemnitee shall reasonably cooperate with the
Indemnitor, to collect any such insurance or indemnification, contribution or
similar obligation. In all cases, the foregoing shall be subject to any
subrogation rights of Indemnitor’s insurers.

(e) Notwithstanding anything to the contrary set forth in this Agreement (except
for the last sentence of this Section 9.5(e)), the obligations of the Seller
Parties to indemnify the Purchaser pursuant to Sections 9.2(i) and 9.2(ii) shall
be the Purchaser’s sole and exclusive remedy against the Seller Parties, except
that this Section 9.5(e) shall not apply in the case of fraud, willful
misrepresentation or willful misconduct in connection with any representation,
warranty or covenant of the Seller Parties. Notwithstanding anything to the
contrary contained in this Section 9.5(e), the provisions of this Section 9.5(e)
shall not apply to any claim by the Purchaser against the Seller Parties based
upon a failure of the Seller Parties to transfer any of the Acquired Assets
pursuant to the terms of this Agreement.

(f) Each Indemnitee shall use commercially reasonable efforts to mitigate any
Losses for which such Indemnitee seeks indemnification.

9.6 Tax Treatment of Indemnification Payments. To the extent permitted by Law,
indemnification payments made pursuant to this Agreement shall constitute
adjustments to the Final Base Purchase Price and to the Post-Closing Payment
hereunder, and shall be treated as such by the Purchaser and the Seller Parties
on their Tax Returns, in each case unless otherwise agreed in writing.

ARTICLE X

MISCELLANEOUS

10.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (with a
confirmation thereof), two (2) Business Days after being mailed by registered or
certified mail (return receipt requested), or the Business Day after being sent
if sent for next day delivery to a domestic address by recognized overnight
delivery service (e.g., Federal Express) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

  (a) if to the Purchaser:

The Spectranetics Corporation

9965 Federal Drive

Colorado Springs, CO 80921

Telephone: (719) 447-2000

Telecopier: (719) 447-2022

Attention: Chief Executive Officer

 

64



--------------------------------------------------------------------------------

with a copy to:

The Spectranetics Corporation

9965 Federal Drive

Colorado Springs, CO 80921

Telephone: (719) 447-2000

Telecopier: (719) 447-2022

Attention: General Counsel

 

  (b) if to the Seller Parties:

Kensey Nash Corporation

735 Pennsylvania Drive

Exton, PA 19341

Telephone: (484) 713-3100

Telecopier: (484) 713-2900

Attention: Joseph W. Kaufmann

with a copy to:

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, IL 60661

Telephone: (312) 902-5411

Telecopier: (312) 902-1061

Attention: David R. Shevitz, Esq. and Kimberly Smith, Esq.

10.2 Interpretation. When a reference is made in this Agreement to articles or
sections, such reference shall be, respectively, to an article or a section of
this Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Each reference
herein to a Schedule or Exhibit refers to the item identified separately in
writing by the parties as the described Schedule or Exhibit to this Agreement.
Every matter, document and item referred to, set forth or described herein under
any section of the Company Disclosure Schedule attached hereto shall be deemed
to be disclosure under all relevant sections of the Company Disclosure Schedule
and shall be deemed to qualify each representation and/or warranty of the Seller
Parties in this Agreement, to the extent such matter, document or item would
reasonably be expected to pertain and such application is reasonably apparent
from the face of the disclosure of such matter, document or item,
notwithstanding the omission of a reference or cross-reference thereto. Whenever
the words “include,” “includes” or “including” are used in this Agreement they
shall be deemed to be followed by the words “without limitation.”

10.3 Counterparts. This Agreement may be executed (including by facsimile
transmission or .pdf) in two or more counterparts, all of which shall be
considered one and the same agreement.

 

65



--------------------------------------------------------------------------------

10.4 Entire Agreement; No Third-Party Beneficiaries. This Agreement, the
documents and the instruments executed and delivered in connection herewith and
the Confidentiality Agreements constitute the entire agreement and supersede all
prior agreements and understandings, both written and oral, among the parties
and between the Purchaser and the Seller Parties with respect to the subject
matter hereof, and are not intended to confer upon any Person other than the
parties hereto any rights or remedies hereunder.

10.5 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the Laws of the State of Delaware without regard to any
applicable conflicts of law rules or principles.

10.6 Consent to Jurisdiction; Venue; Waiver of Certain Damages and Jury Trial.

(a) Except where it is pursuant to the terms of this Agreement entitled to
injunctive relief, prior to commencing any litigation in connection with this
Agreement or the other Transaction Documents, each party hereto shall use
commercially reasonable efforts to cause its chief executive officer to confer
with the chief executive officers of the other parties hereto for a period of at
least 30 days, and each party hereto shall use its commercially reasonable
efforts to resolve such dispute. During such 30-day period, the party seeking to
commence such litigation shall attend no fewer than three (3) full business days
of meetings at the other party’s principal executive offices. Only after
compliance with the provisions of this Section 10.6(a) may a party hereto
commence an action in connection with this Agreement or the other Transaction
Documents.

(b) Each party hereto hereby submits to the exclusive jurisdiction of the United
States District Court for the District of Delaware and of any Delaware state
court sitting in the County of New Castle, State of Delaware for purposes of all
legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party hereto irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum, and the parties hereto irrevocably agree that all such
proceedings shall be heard and determined in such a Delaware state or federal
court. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 10.1 or in such other manner as may
be permitted by law shall be valid and sufficient service thereof.

(c) Each party hereto waives any claim to punitive, exemplary or multiplied
damages from the other; provided, however, that this waiver shall not be deemed
to prevent any Purchaser Indemnified Party or Seller Indemnified Party from
recovering Losses incurred by such Purchaser Indemnified Party or Seller
Indemnified Party, as the case may be, as a result of any claim (i) from any
third party for any such punitive, exemplary or multiplied damages imposed upon
such Purchaser Indemnified Party or Seller Indemnified Party and as to which
claim such Purchaser Indemnified Party or Seller Indemnified Party, as the case
may be, is

 

66



--------------------------------------------------------------------------------

otherwise entitled to indemnification under Section 9.2 in the case of Purchaser
Indemnified Parties or Section 9.3 in the case of Seller Indemnified Parties or
(ii) for fraud.

(d) Waiver of Jury Trial EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS OR
EVENTS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THE
PARTIES HERETO EACH AGREE THAT ANY AND ALL SUCH CLAIMS AND CAUSES OF ACTION
SHALL BE TRIED BY THE COURT WITHOUT A JURY. EACH OF THE PARTIES HERETO FURTHER
WAIVES ANY RIGHT TO SEEK TO CONSOLIDATE ANY SUCH LEGAL PROCEEDING IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL
CANNOT OR HAS NOT BEEN WAIVED.

10.7 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties; except that the Purchaser shall be entitled to assign this Agreement in
whole or in part to any of its Affiliates (in which case the Purchaser shall
remain liable for all obligations of the Purchaser hereunder, including the
performance or nonperformance of any actions or omissions of its Affiliates)
upon reasonable advance notice to the Seller Parties. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective permitted successors and
assigns.

10.8 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

10.9 Extension; Waiver. At any time prior to the Closing, the parties hereto
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or the other acts of the other parties hereto, (ii) waive
any inaccuracies in the representations or warranties contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party. Any such waiver by a party of
a condition to closing of this Agreement shall also operate as a waiver and
release of any corresponding covenant, agreement or other obligation relating to
the same subject matter set forth in this Agreement.

10.10 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law or regulation, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance from

 

67



--------------------------------------------------------------------------------

this Agreement and (iv) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible. Notwithstanding the
foregoing, no illegality, invalidity or unenforceability of any provision of
this Agreement or other agreement between the parties shall affect the validity
and enforceability of Section 2.6 and the obligation of the Purchaser to make
the Post-Closing Payment thereunder.

10.11 Company Disclosure Schedule. Except as otherwise provided in the Company
Disclosure Schedule, all capitalized terms therein shall have the meanings
assigned to them in this Agreement. Matters reflected in the Company Disclosure
Schedule are not necessarily limited to matters required by this Agreement to be
disclosed. No disclosure made in the Company Disclosure Schedule shall
constitute an admission or determination that any fact or matter so disclosed is
material, would have a material adverse effect, meets a dollar or other
threshold set forth in this Agreement , and no Person shall use the fact of the
setting of an amount or the inclusion of such facts or matters in any dispute or
controversy as to whether any obligation, amount, fact or matter is or is not
material for purposes of this Agreement. Any reference to a section or
subsection in the Company Disclosure Schedule refers to that section or
subsection of this Agreement, unless the context requires otherwise. No
disclosure in the Company Disclosure Schedule relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication to any third party that any such breach or violation exists or has
actually occurred.

10.12 License. Seller Parties hereby grant to Purchaser a worldwide,
royalty-free, sublicenseable, perpetual, irrevocable, non-exclusive license,
under any and all Proprietary Rights owned or otherwise controlled by any of the
Seller Parties that are not transferred by Seller Parties to Purchaser under
this Agreement but that are necessary for the conduct of the Business, outside
of the Licensed Field (as such term is defined in the License Agreement), to
manufacture, have manufactured, import, use, sell, offer for sale, research,
develop, commercialize, import, export, distribute, and market the Acquired
Technology and any improvement thereto, and to modify, reproduce, distribute,
transmit, display, and produce derivative works of design documents and other
copyrighted materials and documentation in connection with the Business.

[Signature page follows.]

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Asset Purchase
Agreement as of the date first written above.

 

KENSEY NASH CORPORATION By:  

/s/ Joseph W. Kaufmann

Name:   Joseph W. Kaufmann Title:   Chief Executive Officer, President   and
Secretary ILT ACQUISITION SUB, INC. By:  

/s/ Joseph W. Kaufmann

Name:   Joseph W. Kaufmann Title:   President KENSEY NASH HOLDING CORPORATION
By:  

/s/ Joseph W. Kaufmann

Name:   Joseph W. Kaufmann Title:   President THE SPECTRANETICS CORPORATION By:
 

/s/ Guy A. Childs

Name:   Guy A. Childs Title:   Vice President and Chief Financial   Officer